UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811- ) Exact name of registrant as specified in charter: Putnam Income Fund Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: October 31, 2010 Date of reporting period: July 31, 2010 Item 1. Schedule of Investments: Putnam Income Fund The fund's portfolio 7/31/10 (Unaudited) MORTGAGE-BACKED SECURITIES (38.7%)(a) Principal amount Value Asset Securitization Corp. Ser. 96-MD6, Class A7, 8.335s, 2029 $874,562 $933,969 Banc of America Commercial Mortgage, Inc. FRB Ser. 07-3, Class A3, 5.658s, 2049 1,213,000 1,312,149 Ser. 07-2, Class A2, 5.634s, 2049 2,454,000 2,534,545 Ser. 06-4, Class A2, 5.522s, 2046 6,363,000 6,510,051 Ser. 07-1, Class XW, IO, 0.287s, 2049 11,420,734 160,898 Banc of America Commercial Mortgage, Inc. 144A Ser. 07-5, Class XW, IO, 0.432s, 2051 23,230,662 488,048 Ser. 02-PB2, Class XC, IO, 0.747s, 2035 26,501,665 240,855 Ser. 04-4, Class XC, IO, 0.273s, 2042 18,415,966 301,573 Ser. 04-5, Class XC, IO, 0.21s, 2041 53,320,036 723,942 Ser. 06-5, Class XC, IO, 0.147s, 2016 81,329,630 1,190,763 Ser. 05-1, Class XW, IO, 0.097s, 2042 102,090,618 134,004 Banc of America Large Loan 144A FRB Ser. 05-MIB1, Class K, 2.341s, 2022 409,000 209,933 FRB Ser. 05-MIB1, Class J, 1.391s, 2022 1,095,000 640,247 Bayview Commercial Asset Trust 144A Ser. 07-5A, IO, 3.047s, 2037 6,852,160 733,181 Ser. 04-2, IO, 2.97s, 2034 1,699,788 43,685 Ser. 05-1A, IO, 2.87s, 2035 2,784,069 102,175 Ser. 04-3, IO, 2.87s, 2035 2,028,829 67,560 Ser. 07-1, Class S, IO, 2.462s, 2037 8,354,375 690,907 Ser. 06-2A, IO, 2.416s, 2036 1,591,941 101,884 Ser. 06-4A, IO, 2.331s, 2036 1,279,725 109,672 Ser. 05-3A, IO, 2.15s, 2035 7,825,440 381,881 FRB Ser. 05-1A, Class A1, 0.629s, 2035 650,872 497,917 Bear Stearns Commercial Mortgage Securities, Inc. FRB Ser. 00-WF2, Class F, 8.50s, 2032 379,000 322,267 Ser. 07-PW17, Class A3, 5.736s, 2050 15,217,000 16,088,478 Ser. 04-PR3I, Class X1, IO, 0.318s, 2041 9,557,355 154,217 Ser. 05-PWR9, Class X1, IO, 0.191s, 2042 29,594,101 225,803 Bear Stearns Commercial Mortgage Securities, Inc. 144A Ser. 06-PW14, Class XW, IO, 0.684s, 2038 15,019,575 431,963 Ser. 06-PW14, Class X1, IO, 0.137s, 2038 (F) 16,152,507 258,107 Ser. 07-PW15, Class X1, IO, 0.105s, 2044 47,800,184 333,167 Ser. 05-PW10, Class X1, IO, 0.06s, 2040 63,744,654 28,685 Bear Stearns Small Balance Commercial Trust 144A Ser. 06-1A, Class AIO, IO, 1s, 2034 1,431,400 5,816 Citigroup Commercial Mortgage Trust Ser. 08-C7, Class A2A, 6.034s, 2049 1,591,055 1,632,925 Citigroup Commercial Mortgage Trust 144A Ser. 06-C5, Class XC, IO, 0.114s, 2049 96,454,421 1,281,879 Citigroup Mortgage Loan Trust, Inc. FRB Ser. 06-AR7, Class 2A2A, 5.477s, 2036 251,463 150,878 Citigroup/Deutsche Bank Commercial Mortgage Trust Ser. 07-CD4, Class A2B, 5.205s, 2049 3,048,000 3,164,024 Citigroup/Deutsche Bank Commercial Mortgage Trust 144A Ser. 07-CD4, Class XW, IO, 0.374s, 2049 20,946,681 361,540 Ser. 07-CD4, Class XC, IO, 0.094s, 2049 70,051,829 577,928 Ser. 06-CD2, Class X, IO, 0.085s, 2046 62,469,629 193,860 Commercial Mortgage Acceptance Corp. 144A Ser. 98-C1, Class F, 6.23s, 2031 1,067,376 1,094,833 Ser. 98-C2, Class F, 5.44s, 2030 2,996,000 3,137,010 Commercial Mortgage Loan Trust Ser. 08-LS1, Class A4B, 6.016s, 2017 1,301,000 1,328,366 Commercial Mortgage Pass-Through Certificates 144A Ser. 03-LB1A, Class X1, IO, 1.55s, 2038 (F) 6,560,244 226,578 Ser. 05-LP5, Class XC, IO, 0.186s, 2043 31,724,199 297,024 Ser. 06-C8, Class XS, IO, 0.147s, 2046 47,340,198 500,399 Ser. 05-C6, Class XC, IO, 0.072s, 2044 42,942,924 242,344 Countrywide Alternative Loan Trust Ser. 06-2CB, Class A11, 6s, 2036 8,977,914 5,897,367 Ser. 07-HY5R, Class 2A1A, 5.544s, 2047 1,308,408 1,172,763 Countrywide Home Loans FRB Ser. 05-HYB7, Class 6A1, 5.539s, 2035 53,836 39,838 FRB Ser. 05-HYB4, Class 2A1, 3.03s, 2035 2,673,524 1,938,305 Countrywide Home Loans 144A IFB Ser. 05-R2, Class 2A3, 8s, 2035 368,148 335,014 IFB Ser. 05-R1, Class 1AS, IO, 5.561s, 2035 12,019,645 1,719,888 Ser. 04-R2, Class 1AS, IO, 5.558s, 2034 11,453,705 1,627,538 Ser. 06-R1, Class AS, IO, 5.537s, 2036 2,988,523 323,134 Ser. 05-R3, Class AS, IO, 5.456s, 2035 41,044,418 5,053,594 FRB Ser. 06-R2, Class AS, IO, 5.354s, 2036 6,050,546 657,997 Ser. 05-R2, Class 1AS, IO, 5.23s, 2035 24,867,463 3,285,114 FRB Ser. 04-R2, Class 1AF1, 0.749s, 2034 9,976,104 8,280,166 Credit Suisse Mortgage Capital Certificates FRB Ser. 07-C4, Class A2, 5.83s, 2039 4,383,000 4,591,640 FRB Ser. 07-C3, Class A2, 5.722s, 2039 (FWC) 1,524,000 1,579,768 Ser. 06-C5, Class AX, IO, 0.148s, 2039 (F) 30,719,766 452,189 Credit Suisse Mortgage Capital Certificates 144A Ser. 06-C4, Class AX, IO, 0.126s, 2039 62,063,256 806,562 Ser. 07-C2, Class AX, IO, 0.108s, 2049 (F) 95,366,444 633,881 Ser. 07-C1, Class AX, IO, 0.098s, 2040 (F) 62,213,417 484,031 CRESI Finance Limited Partnership 144A FRB Ser. 06-A, Class D, 1.129s, 2017 188,000 82,156 FRB Ser. 06-A, Class C, 0.929s, 2017 553,000 293,256 Criimi Mae Commercial Mortgage Trust 144A Ser. 98-C1, Class B, 7s, 2033 576,115 576,691 CS First Boston Mortgage Securities Corp. FRB Ser. 04-C3, Class A5, 5.113s, 2036 39,000 40,713 Ser. 04-C3, Class A3, 4.302s, 2036 17,826 17,812 CS First Boston Mortgage Securities Corp. 144A Ser. 03-C3, Class AX, IO, 1.739s, 2038 68,481,884 2,717,258 Ser. 02-CP3, Class AX, IO, 1.411s, 2035 28,694,108 648,986 FRB Ser. 04-TF2A, Class J, 1.291s, 2016 254,000 242,570 FRB Ser. 04-TF2A, Class H, 1.041s, 2019 495,000 485,100 Ser. 01-CK1, Class AY, IO, 0.733s, 2035 35,047,932 27,916 Ser. 04-C4, Class AX, IO, 0.385s, 2039 7,609,066 168,437 CWCapital Cobalt Ser. 07-C2, Class A2, 5.334s, 2047 11,037,699 11,635,459 Deutsche Mortgage & Asset Receiving Corp. Ser. 98-C1, Class X, IO, 0.641s, 2031 137,820 2,376 DLJ Commercial Mortgage Corp. Ser. 99-CG2, Class B3, 6.1s, 2032 776,957 778,982 Ser. 99-CG2, Class B4, 6.1s, 2032 2,084,000 2,093,707 Fannie Mae Ser. 10-67, Class BI, IO, 5 1/2s, 2025 18,438,230 2,143,536 Federal Home Loan Mortgage Corp. Structured Pass-Through Securities IFB Ser. T-56, Class 2ASI, IO, 7.771s, 2043 1,216,869 249,458 IFB Ser. T-56, Class 3ASI, IO, 7.171s, 2043 958,347 189,120 Ser. T-56, Class A, IO, 0.398s, 2043 16,161,701 349,515 Ser. T-56, Class 1, IO, zero %, 2043 19,518,431 156,924 Ser. T-56, Class 2, IO, zero %, 2043 6,859,037 512 Ser. T-56, Class 3, IO, zero %, 2043 5,593,240 40,590 Federal National Mortgage Association IFB Ser. 07-75, Class JS, 49.73s, 2037 1,402,398 2,625,879 IFB Ser. 06-62, Class PS, 37.928s, 2036 2,661,197 4,791,714 IFB Ser. 07-30, Class FS, 28.305s, 2037 1,518,126 2,408,887 IFB Ser. 06-49, Class SE, 27.685s, 2036 2,833,493 4,486,099 IFB Ser. 05-25, Class PS, 26.714s, 2035 67,467 110,656 IFB Ser. 06-115, Class ES, 25.245s, 2036 1,004,478 1,538,408 IFB Ser. 06-8, Class HP, 23.361s, 2036 1,325,796 2,061,467 IFB Ser. 05-74, Class DM, 23.178s, 2035 1,210,288 1,841,877 IFB Ser. 05-45, Class DC, 23.105s, 2035 1,122,676 1,713,576 IFB Ser. 05-95, Class OP, 19.34s, 2035 612,823 890,530 IFB Ser. 05-106, Class JC, 19.105s, 2035 1,206,060 1,708,673 IFB Ser. 05-83, Class QP, 16.539s, 2034 312,132 422,861 IFB Ser. 03-W6, Class 5S, IO, 7.271s, 2042 6,352,416 1,282,308 IFB Ser. 04-17, Class ST, IO, 7.271s, 2034 111,701 23,222 IFB Ser. 06-24, Class QS, IO, 6.871s, 2036 2,609,458 486,742 IFB Ser. 04-24, Class CS, IO, 6.821s, 2034 2,709,760 492,018 IFB Ser. 04-60, Class SW, IO, 6.721s, 2034 3,742,873 664,397 IFB Ser. 03-130, Class BS, IO, 6.721s, 2033 109,898 15,117 IFB Ser. 03-76, Class SB, IO, 6.721s, 2033 31,747,258 4,818,472 IFB Ser. 03-34, Class WS, IO, 6.671s, 2029 438,602 47,882 IFB Ser. 05-48, Class SM, IO, 6.471s, 2034 2,031,306 282,352 IFB Ser. 07-54, Class CI, IO, 6.431s, 2037 1,391,078 214,938 IFB Ser. 07-58, Class SP, IO, 6.421s, 2037 1,513,160 261,549 IFB Ser. 07-28, Class SE, IO, 6.421s, 2037 1,448,010 222,672 IFB Ser. 07-24, Class SD, IO, 6.421s, 2037 5,673,649 811,332 IFB Ser. 05-90, Class GS, IO, 6.421s, 2035 207,126 33,238 IFB Ser. 05-90, Class SP, IO, 6.421s, 2035 6,671,947 946,161 IFB Ser. 05-17, Class ES, IO, 6.421s, 2035 1,542,123 239,906 IFB Ser. 07-30, Class IE, IO, 6.411s, 2037 4,367,852 807,790 IFB Ser. 06-123, Class CI, IO, 6.411s, 2037 3,165,402 496,430 IFB Ser. 06-36, Class SP, IO, 6.371s, 2036 2,975,255 393,963 IFB Ser. 06-23, Class SP, IO, 6.371s, 2036 4,855,738 763,759 IFB Ser. 06-16, Class SM, IO, 6.371s, 2036 1,244,535 210,576 IFB Ser. 05-95, Class CI, IO, 6.371s, 2035 2,100,742 345,383 IFB Ser. 05-84, Class SG, IO, 6.371s, 2035 3,251,507 553,569 IFB Ser. 06-3, Class SB, IO, 6.371s, 2035 7,561,696 1,299,553 IFB Ser. 05-23, Class SG, IO, 6.371s, 2035 2,491,180 442,645 IFB Ser. 05-17, Class SA, IO, 6.371s, 2035 2,135,429 341,718 IFB Ser. 05-17, Class SE, IO, 6.371s, 2035 2,404,232 438,080 IFB Ser. 05-57, Class DI, IO, 6.371s, 2035 5,873,332 754,390 IFB Ser. 05-5, Class SD, IO, 6.371s, 2035 8,452,940 1,252,388 IFB Ser. 04-92, Class S, IO, 6.371s, 2034 137,646 18,674 IFB Ser. 06-128, Class GS, IO, 6.351s, 2037 1,546,092 234,893 IFB Ser. 05-73, Class SD, IO, 6.351s, 2035 283,052 52,138 IFB Ser. 06-116, Class LS, IO, 6.321s, 2036 160,039 24,646 IFB Ser. 04-92, Class SQ, IO, 6.321s, 2034 110,423 18,850 IFB Ser. 06-109, Class SH, IO, 6.291s, 2036 1,816,287 320,099 IFB Ser. 06-111, Class SA, IO, 6.291s, 2036 485,369 77,902 IFB Ser. 06-104, Class IC, IO, 6.271s, 2036 5,212,442 821,741 IFB Ser. 06-103, Class SB, IO, 6.271s, 2036 4,222,907 583,504 IFB Ser. 06-8, Class JH, IO, 6.271s, 2036 5,856,315 965,706 IFB Ser. 09-12, Class CI, IO, 6.271s, 2036 15,654,969 2,582,757 IFB Ser. 05-122, Class SG, IO, 6.271s, 2035 1,229,730 198,036 IFB Ser. 05-122, Class SW, IO, 6.271s, 2035 1,637,207 252,916 IFB Ser. 06-17, Class SI, IO, 6.251s, 2036 956,604 135,273 IFB Ser. 06-60, Class YI, IO, 6.241s, 2036 1,901,168 342,058 IFB Ser. 06-86, Class SB, IO, 6.221s, 2036 4,946,081 835,442 IFB Ser. 09-12, Class AI, IO, 6.171s, 2037 6,249,798 950,344 IFB Ser. 07-15, Class NI, IO, 6.171s, 2022 2,197,368 280,394 IFB Ser. 09-70, Class SI, IO, 6.121s, 2036 4,615,586 480,067 IFB Ser. 06-79, Class SH, IO, 6.121s, 2036 146,946 24,600 IFB Ser. 07-30, Class LI, IO, 6.111s, 2037 5,773,635 841,219 IFB Ser. 07-89, Class SA, IO, 6.101s, 2037 5,189,694 673,849 IFB Ser. 06-82, Class SI, IO, 6.101s, 2036 8,260,876 849,218 IFB Ser. 06-115, Class JI, IO, 6.051s, 2036 4,303,537 635,632 IFB Ser. 06-123, Class LI, IO, 5.991s, 2037 2,847,706 404,801 IFB Ser. 10-2, Class SD, IO, 5.971s, 2040 2,894,341 344,469 IFB Ser. 08-11, Class SC, IO, 5.951s, 2038 244,175 34,890 IFB Ser. 10-2, Class MS, IO, 5.921s, 2050 1,946,809 198,490 IFB Ser. 09-71, Class XS, IO, 5.871s, 2036 19,773,802 2,088,289 IFB Ser. 07-39, Class AI, IO, 5.791s, 2037 2,904,921 382,055 IFB Ser. 07-32, Class SD, IO, 5.781s, 2037 2,088,132 302,830 IFB Ser. 07-30, Class UI, IO, 5.771s, 2037 1,717,539 241,544 IFB Ser. 07-32, Class SC, IO, 5.771s, 2037 1,660,055 225,014 IFB Ser. 07-1, Class CI, IO, 5.771s, 2037 1,896,342 257,921 IFB Ser. 05-58, Class IK, IO, 5.671s, 2035 3,154,984 542,244 IFB Ser. 04-46, Class PJ, IO, 5.671s, 2034 2,835,709 360,135 Ser. 06-W2, Class 1AS, IO, 5.664s, 2036 2,179,470 237,017 Ser. 06-W3, Class 1AS, IO, 5.66s, 2046 11,369,476 1,720,330 IFB Ser. 09-3, Class SE, IO, 5.171s, 2037 2,283,030 265,722 IFB Ser. 05-W2, Class A2, IO, 4.881s, 2035 8,393,166 977,273 Class AI, IO, 4 1/2s, 2017 (FWC) 48,654,111 4,895,820 Ser. 09-86, Class UI, IO, 4s, 2014 20,600,187 1,397,311 Ser. 03-W12, Class 2, IO, 2.226s, 2043 9,629,504 853,316 Ser. 03-W10, Class 3, IO, 1.806s, 2043 3,344,277 252,870 Ser. 03-W10, Class 1, IO, 1.704s, 2043 14,259,876 981,169 Ser. 03-W8, Class 12, IO, 1.639s, 2042 38,076,501 2,578,230 Ser. 03-W17, Class 12, IO, 1.142s, 2033 4,368,339 196,575 Ser. 03-W19, IO, 1.085s, 2033 817,053 31,661 Ser. 03-T2, Class 2, IO, 0.811s, 2042 33,722,882 997,916 Ser. 03-W3, Class 2IO1, IO, 0.673s, 2042 9,979,519 258,085 Ser. 03-W6, Class 51, IO, 0.658s, 2042 6,683,653 158,343 Ser. 03-18, Class X1, IO, 0.645s, 2042 11,563,920 287,722 Ser. 03-W10, Class 3A, IO, 0.601s, 2043 335,814 8,383 Ser. 01-T12, Class IO, 0.565s, 2041 11,809,398 277,514 Ser. 03-W10, Class 1A, IO, 0.495s, 2043 281,884 5,369 Ser. 03-W2, Class 1, IO, 0.466s, 2042 13,367,322 185,628 Ser. 02-T4, IO, 0.445s, 2041 6,503,664 101,620 Ser. 03-W3, Class 1, IO, 0.443s, 2042 8,911,182 120,727 Ser. 01-50, Class B1, IO, 0.434s, 2041 1,610,088 26,211 Ser. 02-T1, Class IO, IO, 0.423s, 2031 10,349,846 177,187 Ser. 03-W6, Class 3, IO, 0.368s, 2042 9,339,285 125,698 Ser. 03-W6, Class 23, IO, 0.351s, 2042 9,835,085 129,519 Ser. 03-34, Class P1, PO, zero %, 2043 302,228 228,182 Ser. 07-64, Class LO, PO, zero %, 2037 394,995 375,471 Ser. 07-14, Class KO, PO, zero %, 2037 808,710 732,804 Ser. 06-125, Class OX, PO, zero %, 2037 111,349 100,959 Ser. 06-84, Class OT, PO, zero %, 2036 119,407 111,400 Ser. 06-56, Class XF, zero %, 2036 306,810 286,684 Ser. 06-46, Class OC, PO, zero %, 2036 115,906 102,216 Ser. 05-50, Class LO, PO, zero %, 2035 26,087 25,821 Ser. 04-61, Class CO, PO, zero %, 2031 899,576 891,808 FRB Ser. 06-115, Class SN, zero %, 2036 671,956 620,791 FRB Ser. 06-104, Class EK, zero %, 2036 73,087 70,119 FRB Ser. 05-117, Class GF, zero %, 2036 35,221 37,863 FRB Ser. 05-36, Class QA, zero %, 2035 86,129 84,114 FRB Ser. 06-1, Class HF, zero %, 2032 37,713 35,837 IFB Ser. 09-86, Class SA, IO, zero %, 2039 27,467,144 274,671 IFB Ser. 06-48, Class FG, zero %, 2036 348,036 343,372 First Union National Bank-Bank of America Commercial Mortgage 144A Ser. 01-C1, Class 3, IO, 1.643s, 2033 16,982,407 47,074 First Union-Lehman Brothers Commercial Mortgage Trust II Ser. 97-C2, Class F, 7 1/2s, 2029 2,112,000 2,252,921 Ser. 97-C2, Class G, 7 1/2s, 2029 696,000 745,707 Freddie Mac IFB Ser. 3182, Class PS, 27.236s, 2032 1,394,616 2,136,331 IFB Ser. 3408, Class EK, 24.421s, 2037 2,790,685 4,177,688 IFB Ser. 2976, Class LC, 23.17s, 2035 334,555 518,587 IFB Ser. 2976, Class KL, 23.133s, 2035 1,396,379 2,137,590 IFB Ser. 2979, Class AS, 23.023s, 2034 315,663 453,204 IFB Ser. 3065, Class DC, 18.837s, 2035 1,297,544 1,835,194 IFB Ser. 3105, Class SI, IO, 18.725s, 2036 335,663 174,303 IFB Ser. 2990, Class LB, 16.074s, 2034 1,421,684 1,886,291 IFB Ser. 3673, Class DS, 10.096s, 2040 4,038,899 4,084,337 IFB Ser. 3184, Class SP, IO, 7.009s, 2033 2,133,956 239,671 IFB Ser. 3110, Class SP, IO, 6.959s, 2035 3,103,212 616,670 IFB Ser. 3156, Class PS, IO, 6.909s, 2036 2,528,017 465,484 IFB Ser. 3119, Class PI, IO, 6.859s, 2036 5,981,318 1,243,277 IFB Ser. 2882, Class NS, IO, 6.859s, 2034 1,699,816 219,888 IFB Ser. 3149, Class SE, IO, 6.809s, 2036 1,747,906 332,487 IFB Ser. 3157, Class SA, IO, 6.809s, 2036 4,628,847 837,590 IFB Ser. 3203, Class SH, IO, 6.799s, 2036 1,253,054 211,062 IFB Ser. 3208, Class PS, IO, 6.759s, 2036 14,364,576 2,487,323 IFB Ser. 2835, Class AI, IO, 6.759s, 2034 1,242,999 219,638 IFB Ser. 2828, Class TI, IO, 6.709s, 2030 944,351 128,340 IFB Ser. 3249, Class SI, IO, 6.409s, 2036 1,119,893 198,844 IFB Ser. 3028, Class ES, IO, 6.409s, 2035 4,066,036 649,025 IFB Ser. 3287, Class SE, IO, 6.359s, 2037 5,688,535 821,936 IFB Ser. 3122, Class DS, IO, 6.359s, 2036 5,814,553 960,407 IFB Ser. 3123, Class LI, IO, 6.359s, 2036 2,840,167 527,050 IFB Ser. 3117, Class SI, IO, 6.359s, 2036 39,424,304 6,659,011 IFB Ser. 3107, Class DC, IO, 6.359s, 2035 3,084,564 514,073 IFB Ser. 3001, Class IH, IO, 6.359s, 2035 796,739 130,012 IFB Ser. 2950, Class SM, IO, 6.359s, 2016 2,763,825 376,187 IFB Ser. 3256, Class S, IO, 6.349s, 2036 2,314,632 373,193 IFB Ser. 3031, Class BI, IO, 6.349s, 2035 1,123,419 202,613 IFB Ser. 3249, Class SM, IO, 6.309s, 2036 5,129,743 796,034 IFB Ser. 3240, Class SM, IO, 6.309s, 2036 4,886,680 669,622 IFB Ser. 3147, Class SD, IO, 6.309s, 2036 6,374,992 963,056 IFB Ser. 3398, Class SI, IO, 6.309s, 2036 5,404,176 661,255 IFB Ser. 3196, Class SA, IO, 6.309s, 2032 22,039,466 2,401,420 IFB Ser. 3128, Class JI, IO, 6.289s, 2036 3,476,363 563,140 IFB Ser. 2990, Class LI, IO, 6.289s, 2034 2,247,921 373,077 IFB Ser. 3240, Class S, IO, 6.279s, 2036 4,612,500 691,183 IFB Ser. 3065, Class DI, IO, 6.279s, 2035 834,440 146,439 IFB Ser. 3145, Class GI, IO, 6.259s, 2036 3,038,559 509,641 IFB Ser. 3114, Class GI, IO, 6.259s, 2036 4,982,840 890,987 IFB Ser. 3114, Class IP, IO, 6.259s, 2036 2,983,380 425,788 IFB Ser. 3510, Class IB, IO, 6.259s, 2036 3,792,256 751,132 IFB Ser. 3485, Class SI, IO, 6.209s, 2036 1,877,678 302,212 IFB Ser. 3349, Class AS, IO, 6.159s, 2037 12,608,303 1,833,752 IFB Ser. 3510, Class IA, IO, 6.159s, 2037 3,778,674 502,337 IFB Ser. 3238, Class LI, IO, 6.149s, 2036 1,903,335 273,224 IFB Ser. 3171, Class PS, IO, 6.144s, 2036 2,235,808 329,164 IFB Ser. 3171, Class ST, IO, 6.144s, 2036 4,786,584 720,231 IFB Ser. 3510, Class CI, IO, 6.139s, 2037 5,714,821 853,566 IFB Ser. 3510, Class DI, IO, 6.139s, 2035 5,831,890 907,150 IFB Ser. 3181, Class PS, IO, 6.129s, 2036 1,537,323 255,657 IFB Ser. 3308, Class SA, IO, 6.109s, 2037 20,129,327 2,764,964 IFB Ser. 3199, Class S, IO, 6.109s, 2036 1,297,183 189,778 IFB Ser. 3281, Class AI, IO, 6.089s, 2037 6,750,921 999,339 IFB Ser. 3261, Class SA, IO, 6.089s, 2037 2,214,740 328,158 IFB Ser. 3311, Class PI, IO, 6.069s, 2037 136,292 21,037 IFB Ser. 3265, Class SC, IO, 6.069s, 2037 774,205 106,167 IFB Ser. 3240, Class GS, IO, 6.039s, 2036 2,928,075 423,283 IFB Ser. 3424, Class TI, IO, 6.039s, 2035 31,932,380 3,667,114 IFB Ser. 3257, Class SI, IO, 5.979s, 2036 1,269,787 186,234 IFB Ser. 3225, Class JY, IO, 5.949s, 2036 5,436,782 755,060 IFB Ser. 3502, Class DS, IO, 5.809s, 2039 736,626 99,679 IFB Ser. 3339, Class TI, IO, 5.799s, 2037 2,688,374 368,926 IFB Ser. 3284, Class CI, IO, 5.779s, 2037 4,547,168 625,463 IFB Ser. 3531, Class SM, IO, 5.759s, 2039 21,638,964 2,208,219 IFB Ser. 3476, Class S, IO, 5.759s, 2038 11,653,797 955,029 IFB Ser. 3303, Class SD, IO, 5.749s, 2037 1,796,208 236,285 IFB Ser. 3510, Class IC, IO, 5.739s, 2037 4,708,173 649,775 IFB Ser. 3309, Class SG, IO, 5.729s, 2037 4,931,452 607,956 Ser. 3672, Class PI, IO, 5 1/2s, 2039 8,097,488 1,632,130 IFB Ser. 3424, Class UI, IO, 5.419s, 2037 86,330 11,592 Ser. 3645, Class ID, IO, 5s, 2040 597,793 88,742 Ser. 3632, Class CI, IO, 5s, 2038 789,493 121,298 Ser. 3626, Class DI, IO, 5s, 2037 603,091 49,779 Ser. 3623, Class CI, IO, 5s, 2036 540,283 48,571 Ser. 3369, Class BO, PO, zero %, 2037 53,772 49,981 Ser. 3327, Class IF, IO, zero %, 2037 207,215 4,100 Ser. 3369, PO, zero %, 2037 53,788 51,390 Ser. 3391, PO, zero %, 2037 211,644 188,147 Ser. 3300, PO, zero %, 2037 2,062,523 1,877,630 Ser. 3206, Class EO, PO, zero %, 2036 76,565 68,671 Ser. 3175, Class MO, PO, zero %, 2036 213,511 192,214 Ser. 3210, PO, zero %, 2036 60,203 54,916 Ser. 3145, Class KO, PO, zero %, 2034 31,114 30,576 FRB Ser. 3349, Class DO, zero %, 2037 30,209 30,057 FRB Ser. 3326, Class XF, zero %, 2037 44,019 43,683 FRB Ser. 3326, Class YF, zero %, 2037 287,691 282,312 FRB Ser. 3263, Class TA, zero %, 2037 83,078 81,997 FRB Ser. 3231, Class X, zero %, 2036 7,565 7,543 FRB Ser. 3147, Class SF, zero %, 2036 352,348 313,868 FRB Ser. 3117, Class AF, zero %, 2036 83,246 65,418 FRB Ser. 3047, Class BD, zero %, 2035 140,927 137,302 FRB Ser. 3326, Class WF, zero %, 2035 516,409 495,758 FRB Ser. 3033, Class YF, zero %, 2035 128,640 125,096 FRB Ser. 3036, Class AS, zero %, 2035 115,316 95,937 FRB Ser. 3251, Class TP, zero %, 2035 104,250 102,691 FRB Ser. 3003, Class XF, zero %, 2035 786,042 768,587 FRB Ser. 2963, Class TW, zero %, 2035 25,601 25,511 FRB Ser. 2947, Class GF, zero %, 2034 113,654 110,418 FRB Ser. 3006, Class TE, zero %, 2034 76,134 75,279 GE Capital Commercial Mortgage Corp. 144A Ser. 05-C2, Class XC, IO, 0.121s, 2043 55,536,591 425,360 Ser. 07-C1, Class XC, IO, 0.099s, 2049 143,335,965 696,713 Ser. 05-C3, Class XC, IO, 0.057s, 2045 133,713,591 701,278 GMAC Commercial Mortgage Securities, Inc. Ser. 97-C1, Class X, IO, 1.268s, 2029 4,273,960 192,574 Ser. 05-C1, Class X1, IO, 0.311s, 2043 40,176,341 524,104 GMAC Commercial Mortgage Securities, Inc. 144A Ser. 99-C3, Class G, 6.974s, 2036 366,742 282,392 Ser. 06-C1, Class XC, IO, 0.072s, 2045 97,367,014 503,962 Government National Mortgage Association IFB Ser. 10-14, Class SA, IO, 7.662s, 2032 95,102 14,000 IFB Ser. 08-47, Class S, IO, 7.359s, 2038 1,875,350 293,033 IFB Ser. 05-68, Class SN, IO, 6.859s, 2034 505,825 59,566 IFB Ser. 07-47, Class SA, IO, 6.759s, 2036 124,940 19,755 IFB Ser. 04-96, Class KS, IO, 6.662s, 2034 277,277 38,375 IFB Ser. 09-77, Class CS, IO, 6.659s, 2038 21,616,886 3,104,163 IFB Ser. 06-16, Class GS, IO, 6.652s, 2036 2,080,282 265,049 IFB Ser. 09-106, Class XI, IO, 6.462s, 2037 32,783,880 4,038,318 IFB Ser. 09-106, Class XL, IO, 6.412s, 2037 1,712,487 195,720 IFB Ser. 09-87, Class SI, IO, 6.412s, 2035 238,389 34,602 IFB Ser. 04-104, Class IS, IO, 6.412s, 2034 193,908 20,572 IFB Ser. 09-87, Class IG, IO, 6.402s, 2037 4,613,759 619,028 IFB Ser. 10-47, Class PX, IO, 6.362s, 2037 1,664,669 193,751 IFB Ser. 07-37, Class SU, IO, 6.349s, 2037 292,611 36,076 IFB Ser. 07-37, Class YS, IO, 6.329s, 2037 436,609 52,074 IFB Ser. 09-87, Class SK, IO, 6.262s, 2032 3,260,397 286,263 IFB Ser. 08-6, Class TI, IO, 6.259s, 2032 495,485 35,274 IFB Ser. 06-34, Class PS, IO, 6.252s, 2036 51,956 6,057 IFB Ser. 10-47, Class XN, IO, 6.209s, 2034 8,845,867 651,144 IFB Ser. 07-24, Class SA, IO, 6.172s, 2037 50,423,464 6,039,596 IFB Ser. 10-60, Class S, IO, 6.162s, 2040 13,043,313 1,942,410 IFB Ser. 10-53, Class SA, IO, 6.162s, 2039 17,876,067 2,591,350 IFB Ser. 06-26, Class S, IO, 6.162s, 2036 277,346 33,622 IFB Ser. 08-9, Class SK, IO, 6.142s, 2038 111,030 12,713 IFB Ser. 09-101, Class SB, IO, 6.112s, 2039 18,837,283 2,415,128 IFB Ser. 10-14, Class SX, IO, 6.109s, 2040 18,126,453 2,413,719 IFB Ser. 07-35, Class KY, IO, 6.109s, 2037 5,548,329 579,412 IFB Ser. 09-10, Class ST, IO, 6.109s, 2034 18,400,945 2,097,189 IFB Ser. 09-102, Class SM, IO, 6.059s, 2039 3,175,082 356,701 IFB Ser. 09-35, Class SP, IO, 6.059s, 2037 6,906,587 809,314 IFB Ser. 05-65, Class SI, IO, 6.012s, 2035 5,147,749 584,012 IFB Ser. 06-16, Class SX, IO, 5.952s, 2036 88,693 10,101 IFB Ser. 06-10, Class SL, IO, 5.922s, 2036 14,188,508 1,573,931 IFB Ser. 09-106, Class SD, IO, 5.912s, 2036 9,215,632 1,027,451 IFB Ser. 09-61, Class WQ, IO, 5.909s, 2035 16,846,914 2,470,094 IFB Ser. 08-60, Class SH, IO, 5.809s, 2038 409,697 48,116 IFB Ser. 09-58, Class SG, IO, 5.762s, 2039 18,274,494 1,883,004 IFB Ser. 09-87, Class TS, IO, 5.762s, 2035 27,345,106 3,299,187 IFB Ser. 04-86, Class SP, IO, 5.762s, 2034 975,266 120,990 IFB Ser. 04-83, Class CS, IO, 5.742s, 2034 463,898 51,419 IFB Ser. 09-53, Class SA, IO, 5.712s, 2039 18,564,423 1,676,599 IFB Ser. 10-68, Class MS, IO, 5.512s, 2040 13,819,039 1,798,398 IFB Ser. 10-14, Class SC, IO, 4.454s, 2035 134,997 20,057 IFB Ser. 09-87, Class WT, IO, 0.176s, 2035 38,494,613 108,555 IFB Ser. 09-106, Class WT, IO, 0.15s, 2037 2,587,464 7,193 Ser. 06-36, Class OD, PO, zero %, 2036 168,276 158,235 Ser. 99-31, Class MP, PO, zero %, 2029 52,026 47,194 FRB Ser. 07-73, Class KI, IO, zero %, 2037 2,851,840 30,686 FRB Ser. 07-73, Class KM, zero %, 2037 286,474 264,325 FRB Ser. 07-35, Class UF, zero %, 2037 79,088 77,089 Greenwich Capital Commercial Funding Corp. Ser. 05-GG5, Class A2, 5.117s, 2037 1,069,395 1,083,930 Ser. 05-GG5, Class XC, IO, 0.121s, 2037 278,049,524 757,323 Greenwich Capital Commercial Funding Corp. 144A Ser. 05-GG3, Class XC, IO, 0.376s, 2042 60,554,874 956,264 GS Mortgage Securities Corp. II FRB Ser. 07-GG10, Class A3, 5.808s, 2045 5,993,227 6,363,873 GS Mortgage Securities Corp. II 144A Ser. 98-C1, Class F, 6s, 2030 894,147 901,300 FRB Ser. 07-EOP, Class J, 1.198s, 2020 370,000 318,218 Ser. 04-C1, Class X1, IO, 0.876s, 2028 18,803,181 33,631 Ser. 03-C1, Class X1, IO, 0.848s, 2040 15,673,028 259,564 Ser. 06-GG8, Class X, IO, 0.657s, 2039 41,632,700 1,009,847 Ser. 06-GG6, Class XC, IO, 0.063s, 2038 128,340,864 247,441 GSMPS Mortgage Loan Trust Ser. 05-RP3, Class 1A4, 8 1/2s, 2035 160,176 152,348 Ser. 05-RP3, Class 1A3, 8s, 2035 493,498 444,148 Ser. 05-RP3, Class 1A2, 7 1/2s, 2035 348,797 317,405 FRB Ser. 05-RP2, Class 1AF, 0.679s, 2035 2,760,952 2,291,590 GSMPS Mortgage Loan Trust 144A Ser. 05-RP2, Class 1A3, 8s, 2035 521,437 469,293 Ser. 05-RP1, Class 1A3, 8s, 2035 56,746 55,430 Ser. 05-RP2, Class 1A2, 7 1/2s, 2035 587,396 534,531 Ser. 05-RP1, Class 1AS, IO, 5.651s, 2035 3,047,263 449,683 IFB Ser. 04-4, Class 1AS, IO, 5.519s, 2034 4,489,346 526,095 Ser. 05-RP3, Class 1AS, IO, 5.416s, 2035 4,935,700 690,589 FRB Ser. 04-4, Class 1AF, 0.729s, 2034 428,749 360,149 FRB Ser. 05-RP3, Class 1AF, 0.679s, 2035 5,042,640 4,185,392 FRB Ser. 05-RP1, Class 1AF, 0.679s, 2035 818,512 687,550 HASCO NIM Trust 144A Ser. 05-OP1A, Class A, 6 1/4s, 2035 (In default) (NON) 189,496 20 IMPAC Secured Assets Corp. FRB Ser. 07-2, Class 1A1A, 0.439s, 2037 2,816,080 1,562,925 IndyMac Indx Mortgage Loan Trust FRB Ser. 06-AR27, Class 2A2, 0.529s, 2036 1,963,507 1,330,276 JPMorgan Chase Commercial Mortgage Securities Corp. Ser. 97-C5, Class F, 7.561s, 2029 710,960 755,639 FRB Ser. 07-LD12, Class A3, 5.99s, 2051 25,166,000 26,370,923 Ser. 07-CB20, Class A3, 5.863s, 2051 5,789,000 6,180,504 FRB Ser. 07-LD11, Class A3, 5.818s, 2049 5,198,000 5,427,934 FRB Ser. 07-LD11, Class A2, 5.803s, 2049 1,475,000 1,542,461 Ser. 07-CB20, Class A2, 5.629s, 2051 2,747,000 2,863,435 Ser. 06-LDP8, Class A2, 5.289s, 2045 2,087,488 2,206,307 Ser. 05-LDP2, Class AM, 4.78s, 2042 1,230,000 1,164,271 Ser. 06-LDP8, Class X, IO, 0.569s, 2045 55,419,375 1,262,370 Ser. 06-CB17, Class X, IO, 0.51s, 2043 34,509,120 850,760 Ser. 06-LDP9, Class X, IO, 0.451s, 2047 21,873,713 456,979 Ser. 07-LDPX, Class X, IO, 0.343s, 2049 42,685,887 605,713 Ser. 06-CB16, Class X1, IO, 0.121s, 2045 32,126,371 391,312 JPMorgan Chase Commercial Mortgage Securities Corp. 144A Ser. 00-C9, Class G, 6 1/4s, 2032 915,000 914,317 Ser. 03-ML1A, Class X1, IO, 1.314s, 2039 37,770,180 1,063,242 Ser. 05-LDP2, Class X1, IO, 0.267s, 2042 128,127,962 1,914,591 Ser. 07-CB20, Class X1, IO, 0.148s, 2051 73,123,992 850,213 Ser. 05-CB12, Class X1, IO, 0.146s, 2037 40,099,311 317,919 Ser. 05-LDP5, Class X1, IO, 0.08s, 2044 430,915,772 1,430,775 Ser. 06-LDP6, Class X1, IO, 0.062s, 2043 54,613,416 184,020 LB Commercial Conduit Mortgage Trust 144A Ser. 99-C1, Class F, 6.41s, 2031 556,463 470,346 Ser. 99-C1, Class G, 6.41s, 2031 601,777 378,415 FRB Ser. 07-C3, Class A2FL, 5.84s, 2044 7,863,000 8,262,503 Ser. 98-C4, Class G, 5.6s, 2035 474,000 483,527 Ser. 98-C4, Class H, 5.6s, 2035 808,000 686,800 LB-UBS Commercial Mortgage Trust Ser. 07-C7, Class A3, 5.866s, 2045 3,365,000 3,463,068 Ser. 07-C6, Class A2, 5.845s, 2012 6,605,922 6,897,103 Ser. 07-C1, Class A2, 5.318s, 2040 6,482,000 6,686,726 Ser. 07-C2, Class A2, 5.303s, 2040 4,616,968 4,763,630 Ser. 07-C2, Class XW, IO, 0 5/8s, 2040 9,153,945 227,339 LB-UBS Commercial Mortgage Trust 144A Ser. 06-C7, Class XW, IO, 0.715s, 2038 47,647,827 1,402,419 Ser. 05-C3, Class XCL, IO, 0.301s, 2040 88,921,943 1,686,582 Ser. 03-C5, Class XCL, IO, 0.289s, 2037 10,463,740 200,222 Ser. 05-C2, Class XCL, IO, 0.234s, 2040 212,554,796 1,351,211 Ser. 07-C2, Class XCL, IO, 0.207s, 2040 156,217,250 1,638,047 Ser. 05-C5, Class XCL, IO, 0.165s, 2020 114,477,141 1,362,885 Ser. 05-C7, Class XCL, IO, 0.158s, 2040 156,726,969 1,082,654 Ser. 06-C7, Class XCL, IO, 0.15s, 2038 73,955,912 1,079,623 Ser. 06-C1, Class XCL, IO, 0.135s, 2041 149,545,408 1,454,718 Lehman Brothers Floating Rate Commercial Mortgage Trust 144A FRB Ser. 04-LLFA, Class H, 1.291s, 2017 496,000 437,162 FRB Ser. 05-LLFA, Class J, 1.141s, 2018 324,000 249,442 MASTR Reperforming Loan Trust 144A Ser. 05-2, Class 1A3, 7 1/2s, 2035 2,650,666 2,465,120 Ser. 05-1, Class 1A4, 7 1/2s, 2034 772,485 710,686 Merit Securities Corp. 144A FRB Ser. 11PA, Class 3A1, 0.945s, 2027 3,036,116 2,506,803 Merrill Lynch Capital Funding Corp. Ser. 06-4, Class XC, IO, 0.187s, 2049 74,671,744 856,104 Merrill Lynch Floating Trust 144A FRB Ser. 06-1, Class TM, 0.841s, 2022 741,724 641,591 Merrill Lynch Mortgage Investors, Inc. FRB Ser. 98-C3, Class E, 6.848s, 2030 496,000 521,638 FRB Ser. 05-A9, Class 3A1, 5.169s, 2035 2,651,233 2,048,353 Ser. 96-C2, Class JS, IO, 2.273s, 2028 475,541 10,990 Merrill Lynch Mortgage Trust FRB Ser. 07-C1, Class A3, 5.826s, 2050 1,596,000 1,680,496 Ser. 05-MCP1, Class XC, IO, 0.185s, 2043 43,027,768 531,526 Merrill Lynch Mortgage Trust 144A Ser. 04-KEY2, Class XC, IO, 0.431s, 2039 9,377,404 204,144 Ser. 05-LC1, Class X, IO, 0.097s, 2044 27,467,678 153,717 Merrill Lynch/Countrywide Commercial Mortgage Trust FRB Ser. 07-8, Class A3, 5.956s, 2049 3,281,000 3,459,212 FRB Ser. 07-8, Class A2, 5.919s, 2049 1,887,000 2,091,831 Ser. 07-7, Class ASB, 5.745s, 2050 2,703,000 2,862,778 Ser. 07-5, Class A3, 5.364s, 2048 1,712,000 1,736,137 Ser. 2006-3, Class A2, 5.291s, 2046 2,902,000 2,967,500 FRB Ser. 06-4, Class A2FL, 0.463s, 2049 3,904,000 3,689,280 Mezz Cap Commercial Mortgage Trust 144A Ser. 04-C1, Class X, IO, 8.487s, 2037 3,247,014 308,466 Ser. 04-C2, Class X, IO, 6.162s, 2040 1,866,293 157,702 Ser. 05-C3, Class X, IO, 5.234s, 2044 2,122,001 169,760 Ser. 06-C4, Class X, IO, 5.15s, 2045 7,151,235 715,124 Morgan Stanley Capital 144A Ser. 05-RR6, Class X, IO, 1.542s, 2043 6,628,279 141,779 Morgan Stanley Capital I FRB Ser. 08-T29, Class A3, 6.281s, 2043 (F) 1,080,000 1,171,304 Ser. 06-T21, Class A2, 5.09s, 2052 2,521,130 2,540,583 Morgan Stanley Capital I 144A Ser. 04-RR, Class F5, 6s, 2039 820,000 321,850 Ser. 04-RR, Class F6, 6s, 2039 1,230,000 224,475 Ser. 07-HQ13, Class X1, IO, 0.663s, 2044 35,545,480 545,268 Ser. 05-HQ5, Class X1, IO, 0.097s, 2042 15,214,119 86,720 Mortgage Capital Funding, Inc. FRB Ser. 98-MC2, Class E, 7.068s, 2030 839,000 849,488 Nomura Asset Acceptance Corp. Ser. 04-R3, Class PT, 0.367s, 2035 966,473 898,820 Nomura Asset Acceptance Corp. 144A Ser. 04-R2, Class PT, 9.087s, 2034 138,670 128,963 PNC Mortgage Acceptance Corp. 144A Ser. 00-C1, Class J, 6 5/8s, 2033 189,000 9,450 Residential Asset Mortgage Products, Inc. Ser. 02-SL1, Class AI3, 7s, 2032 85,591 88,913 Residential Asset Securitization Trust FRB Ser. 05-A2, Class A1, 0.829s, 2035 2,069,515 1,466,384 Salomon Brothers Mortgage Securities VII 144A Ser. 02-KEY2, Class X1, IO, 1.968s, 2036 17,866,024 548,487 STRIPS 144A Ser. 03-1A, Class L, 5s, 2018 603,000 512,550 Ser. 03-1A, Class M, 5s, 2018 403,000 282,100 Ser. 04-1A, Class L, 5s, 2018 64,345 45,041 Structured Adjustable Rate Mortgage Loan Trust FRB Ser. 07-8, Class 1A2, 6 1/4s, 2037 7,007,537 4,765,125 FRB Ser. 05-18, Class 6A1, 4.483s, 2035 1,221,576 940,614 Structured Adjustable Rate Mortgage Loan Trust 144A Ser. 04-NP2, Class A, 0.697s, 2034 348,781 279,024 Structured Asset Securities Corp. IFB Ser. 07-4, Class 1A3, IO, 5.903s, 2037 39,279,659 6,268,395 Ser. 07-4, Class 1A4, IO, 1s, 2037 53,094,042 1,934,081 Structured Asset Securities Corp. 144A Ser. 07-RF1, Class 1A, IO, 5.194s, 2037 15,658,826 2,157,185 Ser. 06-RF4, Class 1A, IO, 4.972s, 2036 11,154,897 1,564,094 Wachovia Bank Commercial Mortgage Trust FRB Ser. 07-C33, Class A3, 5.902s, 2051 2,006,000 2,131,878 FRB Ser. 07-C33, Class A2, 5.857s, 2051 793,000 829,610 FRB Ser. 07-C32, Class A2, 5.735s, 2049 5,177,000 5,381,873 Ser. 2006-C28, Class A2, 5 1/2s, 2048 8,609,000 8,817,590 Ser. 07-C31, Class A3, 5.483s, 2047 1,520,000 1,569,551 Ser. 07-C31, Class A2, 5.421s, 2047 8,715,000 9,009,691 Ser. 07-C30, Class A3, 5.246s, 2043 1,506,000 1,508,980 Ser. 06-C29, IO, 0 3/8s, 2048 74,239,420 1,385,642 Ser. 07-C34, IO, 0.359s, 2046 17,569,910 326,273 Wachovia Bank Commercial Mortgage Trust 144A FRB Ser. 05-WL5A, Class L, 3.641s, 2018 574,000 292,740 Ser. 03-C3, Class IOI, IO, 1.098s, 2035 11,357,157 240,934 Ser. 07-C31, IO, 0.26s, 2047 138,197,922 1,750,968 Ser. 05-C18, Class XC, IO, 0.14s, 2042 27,556,335 249,109 Ser. 06-C27, Class XC, IO, 0.128s, 2045 36,160,301 301,577 Ser. 06-C23, Class XC, IO, 0.059s, 2045 174,867,208 842,860 Ser. 06-C26, Class XC, IO, 0.041s, 2045 13,122,575 37,531 WAMU Commercial Mortgage Securities Trust 144A Ser. 05-C1A, Class G, 5.72s, 2014 129,000 39,668 Ser. 06-SL1, Class X, IO, 0.938s, 2043 5,818,043 176,519 Ser. 07-SL2, Class X, IO, 0.851s, 2049 11,967,028 302,287 Washington Mutual Multi-Fam., Mtge. 144A Ser. 01-1, Class B5, 7.101s, 2031 1,083,000 1,093,359 Total mortgage-backed securities (cost $445,578,343) CORPORATE BONDS AND NOTES (20.5%)(a) Principal amount Value Basic materials (1.6%) ArcelorMittal sr. unsec. unsub. 9.85s, 2019 (Luxembourg) $935,000 $1,207,938 Dow Chemical Co. (The) sr. unsec. notes 7.6s, 2014 20,000 23,349 Dow Chemical Co. (The) sr. unsec. unsub. notes 8.55s, 2019 2,505,000 3,128,427 Dow Chemical Co. (The) sr. unsec. unsub. notes 5.9s, 2015 1,272,000 1,410,101 Freeport-McMoRan Copper & Gold, Inc. sr. unsec. notes 8 3/8s, 2017 3,082,000 3,451,840 Georgia-Pacific, LLC sr. unsec. unsub. notes 9 1/2s, 2011 250,000 268,750 Georgia-Pacific, LLC sr. unsec. unsub. notes 8 1/8s, 2011 1,140,000 1,174,200 International Paper Co. bonds 7.95s, 2018 1,400,000 1,689,891 International Paper Co. sr. unsec. notes 9 3/8s, 2019 1,913,000 2,472,553 Mosaic Co. (The) 144A sr. unsec. unsub. notes 7 5/8s, 2016 1,495,000 1,615,632 Rio Tinto Finance USA LTD company guaranty sr. unsec. notes 9s, 2019 (Australia) 650,000 870,186 Rohm & Haas Co. sr. unsec. unsub. notes 7.85s, 2029 1,715,000 1,910,994 Sealed Air Corp. 144A notes 5 5/8s, 2013 678,000 712,442 Sealed Air Corp. 144A sr. notes 7 7/8s, 2017 560,000 594,968 Teck Resources, Ltd. sr. notes 10 3/4s, 2019 (Canada) 164,000 204,803 Teck Resources, Ltd. sr. notes 10 1/4s, 2016 (Canada) 245,000 296,450 Teck Resources, Ltd. sr. notes 9 3/4s, 2014 (Canada) 204,000 247,979 Xstrata Finance Canada, Ltd. 144A company guaranty 5.8s, 2016 (Canada) 610,000 659,954 Capital goods (0.3%) Allied Waste North America, Inc. company guaranty sr. unsec. notes 6 7/8s, 2017 850,000 938,188 Ball Corp. company guaranty sr. unsec. notes 7 1/8s, 2016 79,000 84,925 Ball Corp. company guaranty sr. unsec. notes 6 5/8s, 2018 680,000 702,100 Legrand SA unsec. unsub. debs. 8 1/2s, 2025 (France) 768,000 920,953 Parker Hannifin Corp. sr. unsec. unsub. notes Ser. MTN, 6 1/4s, 2038 435,000 513,193 Republic Services, Inc. 144A sr. unsec. notes 5 1/2s, 2019 660,000 723,494 United Technologies Corp. sr. unsec. notes 6 1/8s, 2038 305,000 356,887 United Technologies Corp. sr. unsec. notes 5.7s, 2040 100,000 111,432 Communication services (2.4%) American Tower Corp. sr. unsec. notes 7 1/4s, 2019 1,560,000 1,821,300 American Tower Corp. sr. unsec. notes 7s, 2017 1,070,000 1,223,813 AT&T Wireless Services, Inc. sr. notes 8 3/4s, 2031 926,000 1,292,915 AT&T, Inc. sr. unsec. unsub. bonds 5 1/2s, 2018 220,000 248,204 AT&T, Inc. sr. unsec. unsub. notes 6.3s, 2038 2,645,000 2,943,104 Bellsouth Capital Funding unsec. notes 7 7/8s, 2030 590,000 729,808 Comcast Cable Communications company guaranty sr. unsub. notes 8 7/8s, 2017 785,000 985,994 Comcast Corp. company guaranty sr. unsec. unsub. notes 6.95s, 2037 455,000 535,254 Cox Communications, Inc. 144A bonds 8 3/8s, 2039 470,000 627,316 Cox Communications, Inc. 144A notes 5 7/8s, 2016 390,000 441,896 Cox Enterprises, Inc. 144A notes 7 7/8s, 2010 250,000 251,914 Crown Castle Towers, LLC 144A company guaranty sr. notes 4.883s, 2020 1,915,000 1,926,279 France Telecom notes 8 1/2s, 2031 (France) 340,000 473,301 Frontier Communications Corp. 144A sr. notes 8 1/2s, 2020 800,000 854,000 Frontier Communications Corp. 144A sr. notes 7 7/8s, 2015 215,000 227,363 Rogers Communications Inc. company guaranty notes 6.8s, 2018 (Canada) 610,000 735,211 Rogers Wireless, Inc. sec. notes 6 3/8s, 2014 (Canada) 1,000,000 1,141,392 SBA Tower Trust 144A company guaranty asset backed notes 5.101s, 2017 2,400,000 2,567,402 TCI Communications, Inc. company guaranty 7 7/8s, 2026 2,435,000 2,939,030 TCI Communications, Inc. debs. 9.8s, 2012 960,000 1,075,359 Telefonica Emisones SAU company guaranty 6.221s, 2017 (Spain) 345,000 386,515 Time Warner Cable, Inc. company guaranty sr. notes 7.3s, 2038 1,165,000 1,390,543 Time Warner Cable, Inc. company guaranty sr. unsec. 6 3/4s, 2018 355,000 413,835 Time Warner Cable, Inc. company guaranty sr. unsec. notes 7 1/2s, 2014 345,000 405,221 Time Warner Cable, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2039 350,000 398,606 Verizon Communications, Inc. sr. unsec. notes 7.35s, 2039 424,000 535,214 Verizon Communications, Inc. sr. unsec. unsub. notes 8 3/4s, 2018 221,000 292,073 Verizon New England, Inc. sr. notes 6 1/2s, 2011 1,580,000 1,665,028 Verizon New Jersey, Inc. debs. 8s, 2022 640,000 783,524 Verizon Pennsylvania, Inc. debs. 8.35s, 2030 795,000 893,907 Verizon Virginia, Inc. debs. Ser. A, 4 5/8s, 2013 219,000 233,692 Verizon Wireless, Inc. sr. unsec. unsub. notes 5.55s, 2014 2,475,000 2,796,970 Conglomerates (%) Siemens Financieringsmaatschappij 144A notes 5 3/4s, 2016 (Netherlands) 560,000 644,253 Consumer cyclicals (1.8%) Advance Auto Parts, Inc. company guaranty sr. unsec. notes 5 3/4s, 2020 950,000 992,405 Corrections Corporation of America company guaranty sr. notes 7 3/4s, 2017 466,000 494,543 D.R. Horton, Inc. sr. notes 7 7/8s, 2011 415,000 432,638 Daimler AG company guaranty unsec. unsub. notes 7.3s, 2012 (Germany) 2,675,000 2,882,841 Daimler AG company guaranty unsec. unsub. notes Ser. MTN, 5 3/4s, 2011 (Germany) 605,000 632,531 DIRECTV Holdings, LLC company guaranty sr. unsec. notes 6.35s, 2040 805,000 871,204 DIRECTV Holdings, LLC company guaranty sr. unsec. unsub. notes 5 7/8s, 2019 1,670,000 1,856,983 Lender Processing Services, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2016 1,769,000 1,875,140 Macy's Retail Holdings, Inc. company guaranty sr. unsec. notes 6 5/8s, 2011 495,000 506,756 NBC Universal, Inc. 144A notes 6.4s, 2040 845,000 918,976 NBC Universal, Inc. 144A notes 5.15s, 2020 670,000 708,929 News America Holdings, Inc. company guaranty 7 3/4s, 2024 870,000 1,073,485 News America Holdings, Inc. debs. 7 3/4s, 2045 790,000 960,488 Nissan Motor Acceptance Corp. 144A sr. unsec. notes 4 1/2s, 2015 1,695,000 1,770,072 Omnicom Group, Inc. sr. notes 5.9s, 2016 535,000 611,233 Owens Corning, Inc. company guaranty unsec. unsub. notes 9s, 2019 672,000 792,960 QVC Inc. 144A sr. notes 7 1/8s, 2017 535,000 548,375 Staples, Inc. sr. unsec. notes 9 3/4s, 2014 980,000 1,207,281 Time Warner Entertainment Co., LP debs. 8 3/8s, 2023 50,000 64,727 Time Warner, Inc. company guaranty sr. unsec. notes 6.1s, 2040 1,560,000 1,642,258 Time Warner, Inc. company guaranty sr. unsec. notes 4.7s, 2021 365,000 376,900 Time Warner, Inc. debs. 9.15s, 2023 675,000 920,955 Viacom, Inc. company guaranty 5 5/8s, 2012 333,000 356,664 Viacom, Inc. company guaranty sr. unsec. notes 8 5/8s, 2012 67,000 74,173 Viacom, Inc. unsec. sr. company guaranty 7 7/8s, 2030 920,000 1,095,194 Wal-Mart Stores, Inc. sr. unsec. notes 6.2s, 2038 365,000 426,027 Wal-Mart Stores, Inc. sr. unsec. unsub. notes 4 7/8s, 2040 290,000 285,306 Whirlpool Corp. sr. unsec. notes 8.6s, 2014 180,000 214,728 Consumer staples (2.3%) Altria Group, Inc. company guaranty sr. unsec. notes 9 1/4s, 2019 875,000 1,125,800 Altria Group, Inc. company guaranty sr. unsec. unsub. notes 8 1/2s, 2013 540,000 641,403 Anheuser-Busch InBev Worldwide, Inc. 144A company guaranty sr. notes 8.2s, 2039 2,013,000 2,746,032 Anheuser-Busch InBev Worldwide, Inc. 144A company guaranty sr. unsec. unsub. notes 7 3/4s, 2019 2,752,000 3,427,316 Campbell Soup Co. debs. 8 7/8s, 2021 715,000 1,019,977 ConAgra Foods, Inc. unsec. notes 7 7/8s, 2010 36,000 36,278 CVS Caremark Corp. notes 6.6s, 2019 1,310,000 1,534,294 CVS Caremark Corp. 144A company guaranty notes 7.507s, 2032 2,302,102 2,652,252 CVS Corp. sr. unsec. notes 6 1/8s, 2016 5,000 5,780 Diageo Capital PLC company guaranty 5 3/4s, 2017 (United Kingdom) 680,000 779,684 Diageo PLC company guaranty 8s, 2022 (Canada) 675,000 862,614 Fortune Brands, Inc. sr. unsec. unsub. notes 3s, 2012 1,735,000 1,764,835 General Mills, Inc. sr. unsec. notes 5.65s, 2019 190,000 217,506 H.J. Heinz Co. sr. unsec. notes 5.35s, 2013 595,000 655,754 H.J. Heinz Finance Co. 144A company guaranty 7 1/8s, 2039 85,000 103,057 Kraft Foods, Inc. notes 6 1/8s, 2018 730,000 840,828 Kraft Foods, Inc. sr. unsec. unsub. notes 6 1/2s, 2040 3,905,000 4,503,814 Kroger Co. company guaranty 6 3/4s, 2012 5,000 5,432 Kroger Co. company guaranty 6.4s, 2017 605,000 713,299 Kroger Co. sr. notes 6.15s, 2020 200,000 233,740 McDonald's Corp. sr. unsec. Ser. MTN, 6.3s, 2038 680,000 819,674 McDonald's Corp. sr. unsec. bond 6.3s, 2037 530,000 642,673 McDonald's Corp. sr. unsec. notes 5.7s, 2039 775,000 891,977 SABMiller PLC 144A notes 6 1/2s, 2018 (United Kingdom) 1,010,000 1,176,165 Tesco PLC 144A sr. unsec. unsub. notes 6.15s, 2037 (United Kingdom) 1,150,000 1,303,870 Tyson Foods, Inc. sr. unsec. notes 8 1/4s, 2011 555,000 591,769 Tyson Foods, Inc. sr. unsec. unsub. notes 10 1/2s, 2014 675,000 806,625 WPP Finance UK company guaranty sr. unsec. notes 8s, 2014 (United Kingdom) 1,370,000 1,625,186 Wrigley (Wm.) Jr. Co. 144A company guaranty sr. notes 3.7s, 2014 880,000 900,574 Energy (1.0%) Chesapeake Energy Corp. sr. unsec. notes 7 5/8s, 2013 835,000 895,538 Devon Energy Corp. sr. notes 6.3s, 2019 360,000 422,796 El Paso Pipeline Partners Operating Co., LP company guaranty sr. unsec. notes 6 1/2s, 2020 750,000 785,625 EnCana Corp. sr. unsec. notes 6 1/2s, 2019 (Canada) 270,000 318,953 EOG Resources, Inc. sr. unsec. notes 5 5/8s, 2019 340,000 390,062 Forest Oil Corp. sr. notes 8s, 2011 455,000 480,025 Motiva Enterprises, LLC 144A sr. notes 5.2s, 2012 195,000 209,385 Motiva Enterprises, LLC 144A sr. unsec. notes 6.85s, 2040 730,000 865,649 Newfield Exploration Co. sr. sub. notes 6 5/8s, 2016 550,000 574,750 Newfield Exploration Co. sr. unsec. sub. notes 6 5/8s, 2014 319,000 326,975 Nexen, Inc. sr. unsec. unsub. notes 7 1/2s, 2039 (Canada) 620,000 764,086 Peabody Energy Corp. sr. notes 5 7/8s, 2016 665,000 674,975 Ras Laffan Liquefied Natural Gas Co., Ltd. 144A company guaranty sr. notes 5 1/2s, 2014 (Qatar) 1,015,000 1,105,242 Total Capital SA company guaranty sr. unsec. unsub. notes 4.45s, 2020 (France) 1,120,000 1,188,158 Weatherford International, Inc. company guaranty sr. unsec. unsub. bonds 6.8s, 2037 205,000 207,260 Weatherford International, Inc. company guaranty sr. unsec. unsub. bonds 6.35s, 2017 240,000 262,075 Weatherford International, Ltd. company guaranty 6 1/2s, 2036 (Switzerland) 470,000 467,661 Weatherford International, Ltd. company guaranty sr. unsec. notes 9 5/8s, 2019 (Switzerland) 1,125,000 1,424,657 Weatherford International, Ltd. sr. notes 5 1/2s, 2016 (Switzerland) 390,000 417,101 Williams Partners LP sr. unsec. notes 5 1/4s, 2020 625,000 667,414 Woodside Finance Ltd. 144A notes 4 1/2s, 2014 (Australia) 655,000 682,118 XTO Energy, Inc. sr. unsec. notes 5 1/2s, 2018 280,000 324,264 XTO Energy, Inc. sr. unsec. unsub. notes 6 1/2s, 2018 505,000 621,832 Financials (6.6%) Aflac, Inc. sr. unsec. notes 6.9s, 2039 620,000 646,288 American Express Bank FSB notes Ser. BKN1, 5.55s, 2012 995,000 1,073,852 American Express Bank FSB sr. unsec. FRN Ser. BKNT, 0.643s, 2017 1,035,000 947,423 American Express Co. sr. unsec. notes 8 1/8s, 2019 1,450,000 1,842,640 American Express Travel Related Services Co., Inc. sr. unsec. unsub. notes FRN Ser. EMTN, 0.546s, 2011 1,225,000 1,207,029 American International Group, Inc. sr. unsec. Ser. MTN, 5.85s, 2018 2,440,000 2,318,000 AON Corp. jr. unsec. sub. notes 8.205s, 2027 1,275,000 1,339,388 Bank of America Corp. sub. notes 7 3/4s, 2015 1,465,000 1,673,537 Bank of America NA sub. notes Ser. BKNT, 5.3s, 2017 905,000 924,284 Barclays Bank PLC sr. unsec. unsub. notes 5s, 2016 100,000 107,164 Barclays Bank PLC 144A sub. notes 10.179s, 2021 1,080,000 1,419,768 Barclays Bank PLC 144A unsec. sub. notes 6.05s, 2017 2,555,000 2,671,321 Bear Stearns Cos., Inc. (The) sr. notes 6.4s, 2017 1,020,000 1,174,239 Bear Stearns Cos., Inc. (The) sr. unsec. notes 7 1/4s, 2018 1,685,000 2,007,595 Bosphorus Financial Services, Ltd. 144A sr. notes FRN 2.236s, 2012 784,875 769,243 Capital One Bank USA NA sub. notes 8.8s, 2019 1,050,000 1,336,810 Chubb Corp. (The) sr. notes 6 1/2s, 2038 480,000 562,436 Citigroup, Inc. sr. notes 6 1/2s, 2013 1,380,000 1,513,536 Citigroup, Inc. sr. unsec. sub. FRN 0.807s, 2016 1,961,000 1,630,644 Citigroup, Inc. sr. unsec. unsub. notes 5 1/4s, 2012 2,165,000 2,258,264 Citigroup, Inc. sr. unsec. unsub. notes FRN 0.573s, 2010 1,575,000 1,575,104 Citigroup, Inc. sub. notes 5s, 2014 1,156,000 1,178,641 Citigroup, Inc. unsec. sub. notes 6 5/8s, 2032 504,000 495,943 Commonwealth Bank of Australia 144A sr. unsec. notes 3 3/4s, 2014 (Australia) 100,000 104,874 Countrywide Financial Corp. FRN Ser. MTN, 0.8s, 2012 1,090,000 1,066,960 Duke Realty LP sr. unsec. notes 6 1/2s, 2018 (R) 390,000 417,262 Duke Realty LP sr. unsec. notes 6 1/4s, 2013 (R) 64,000 69,082 Erac USA Finance LLC 144A company guaranty sr. notes 5 1/4s, 2020 670,000 680,099 Erac USA Finance LLC 144A company guaranty sr. notes 2 3/4s, 2013 40,000 40,618 Fund American Cos., Inc. notes 5 7/8s, 2013 1,050,000 1,101,020 GATX Financial Corp. notes 5.8s, 2016 455,000 487,964 General Electric Capital Corp. sr. unsec. 5 5/8s, 2018 2,405,000 2,622,799 General Electric Capital Corp. sr. unsec. FRN Ser. MTN, 0.628s, 2016 895,000 815,752 General Electric Capital Corp. sr. unsec. notes Ser. MTN, 6 7/8s, 2039 370,000 417,784 Goldman Sachs Group, Inc (The) sr. unsec. 6.15s, 2018 595,000 641,869 Goldman Sachs Group, Inc. (The) sr. notes 7 1/2s, 2019 940,000 1,094,542 Goldman Sachs Group, Inc. (The) sub. notes 6 3/4s, 2037 2,510,000 2,566,793 Hartford Financial Services Group, Inc. (The) sr. unsec. notes 6.1s, 2041 1,207,000 1,050,807 HCP, Inc. sr. unsec. Ser. MTN, 6.7s, 2018 (R) 50,000 53,855 Health Care Property Investors, Inc. sr. unsec. notes 6s, 2017 635,000 658,894 Highwood Properties, Inc. sr. unsec. bonds 5.85s, 2017 (R) 835,000 839,982 HSBC Holdings PLC sub. notes 6 1/2s, 2037 (United Kingdom) 3,945,000 4,274,214 Icahn Enterprises LP/Ichan Enterprises Finance Corp. company guaranty sr. unsec. notes 7 3/4s, 2016 670,000 671,675 JPMorgan Chase Bank NA sub. notes Ser. BKNT, 6s, 2017 404,000 454,060 JPMorgan Chase Bank NA sub. notes Ser. BKNT, 6s, 2017 1,311,000 1,456,178 Liberty Mutual Group 144A notes 6 1/2s, 2035 1,715,000 1,462,557 Loews Corp. notes 5 1/4s, 2016 385,000 422,257 Marsh & McLennan Cos., Inc. sr. unsec. notes 6 1/4s, 2012 1,350,000 1,424,968 Marsh & McLennan Cos., Inc. sr. unsec. notes 5 3/8s, 2014 820,000 873,383 Massachusetts Mutual Life Insurance Co. 144A notes 8 7/8s, 2039 830,000 1,094,556 MBNA American Bank NA sub. notes Ser. BKNT, 7 1/8s, 2012 1,695,000 1,850,994 Merrill Lynch & Co., Inc. jr. sub. bonds 7 3/4s, 2038 1,535,000 1,741,454 Merrill Lynch & Co., Inc. notes FRN Ser. MTN, 0.698s, 2011 910,000 907,164 MetLife Global Funding I 144A sr. unsub. notes 5 1/8s, 2014 715,000 783,193 MetLife, Inc. sr. unsec. notes Ser. A, 6.817s, 2018 845,000 969,529 Morgan Stanley sr. unsec. notes Ser. MTN, 5 3/4s, 2016 970,000 1,036,381 Nationwide Financial Services, Inc. notes 5 5/8s, 2015 500,000 527,647 Nationwide Health Properties, Inc. notes 6 1/2s, 2011 (R) 540,000 563,411 Nationwide Health Properties, Inc. unsec. notes 6 1/4s, 2013 (R) 660,000 712,643 Nationwide Mutual Insurance Co. 144A notes 9 3/8s, 2039 85,000 98,329 OneAmerica Financial Partners, Inc. 144A bonds 7s, 2033 1,010,000 916,815 Pacific LifeCorp 144A sr. notes 6s, 2020 1,575,000 1,661,513 Prudential Financial, Inc. sr. notes 7 3/8s, 2019 340,000 401,935 Prudential Financial, Inc. sr. notes 6.2s, 2015 300,000 332,723 Prudential Financial, Inc. sr. unsec. unsub. notes Ser. MTNB, 5.1s, 2014 575,000 616,253 Prudential Holdings LLC sr. notes FRN Ser. AGM, 1.414s, 2017 160,000 131,081 Royal Bank of Scotland Group PLC sr. unsec. unsub. notes 6.4s, 2019 (United Kingdom) 360,000 380,287 Royal Bank of Scotland PLC (The) 144A company guaranty sr. unsec. unsub. notes 4 7/8s, 2014 (United Kingdom) 330,000 339,857 Simon Property Group LP sr. unsec. notes 6 3/4s, 2014 (R) 849,000 965,204 Simon Property Group LP sr. unsec. notes 6 1/8s, 2018 (R) 930,000 1,053,670 Simon Property Group LP sr. unsec. unsub. notes 5.65s, 2020 (R) 1,753,000 1,923,117 Tanger Properties, Ltd. sr. unsec. notes 6 1/8s, 2020 645,000 681,312 TD Ameritrade Holding Corp. company guaranty sr. unsec. unsub. notes 5.6s, 2019 985,000 1,054,248 Teachers Insurance & Annuity Association of America 144A notes 6.85s, 2039 1,555,000 1,825,831 Travelers Cos., Inc. (The) sr. unsec. notes 5.9s, 2019 220,000 248,228 Vornado Realty LP sr. unsec. unsub. notes 4 1/4s, 2015 (R) 1,180,000 1,192,532 Wachovia Bank NA sub. notes Ser. BKNT, 6s, 2017 1,880,000 2,082,596 Wachovia Corp. sr. unsec. notes 5 3/4s, 2017 1,745,000 1,925,412 Wachovia Corp. sr. unsec. notes Ser. MTN, 5 1/2s, 2013 5,000 5,489 Wachovia Corp. sr. unsec. notes FRN Ser. MTNE, 0.688s, 2012 575,000 571,265 WEA Finance LLC/ WT Finance Aust. Pty. Ltd. 144A company guaranty sr. unsec. notes 6 3/4s, 2019 1,810,000 2,076,215 WEA Finance, LLC 144A company guaranty sr. notes 7 1/8s, 2018 1,070,000 1,227,902 Wells Fargo Bank NA unsec. sub. notes 4 3/4s, 2015 345,000 367,248 Wells Fargo Bank NA unsec. sub. notes FRN 0.646s, 2016 1,180,000 1,084,652 Westpac Banking Corp. sr. unsec. notes 4 7/8s, 2019 (Australia) 1,750,000 1,838,784 Willis Group North America, Inc. company guaranty 6.2s, 2017 510,000 535,256 Health care (0.5%) Aetna, Inc. sr. unsec. unsub. notes 6 3/4s, 2037 1,660,000 1,881,995 Eli Lilly & Co. sr. unsec. unsub. notes 5.95s, 2037 480,000 549,570 Express Scripts, Inc. sr. unsec. notes 7 1/4s, 2019 186,000 228,560 Express Scripts, Inc. sr. unsec. notes 6 1/4s, 2014 464,000 528,431 GlaxoSmith Kline Capital, Inc. company guaranty sr. notes 5.65s, 2018 935,000 1,081,621 Hospira, Inc. sr. notes 6.05s, 2017 110,000 124,106 Quest Diagnostics, Inc. company guaranty sr. unsec. notes 5 3/4s, 2040 451,000 442,870 Quest Diagnostics, Inc. company guaranty sr. unsec. notes 4 3/4s, 2020 244,000 248,690 UnitedHealth Group, Inc. sr. unsec. notes 5.8s, 2036 120,000 122,249 Ventas Realty LP/Capital Corp. sr. notes 6 3/4s, 2017 (R) 390,000 401,792 Watson Pharmaceuticals, Inc. sr. unsec. notes 6 1/8s, 2019 570,000 647,619 WellPoint, Inc. notes 7s, 2019 225,000 267,839 Technology (0.4%) Amphenol Corp. sr. unsec. notes 4 3/4s, 2014 1,240,000 1,322,399 Brocade Communications Systems, Inc. 144A sr. notes 6 7/8s, 2020 955,000 976,488 Brocade Communications Systems, Inc. 144A sr. notes 6 5/8s, 2018 230,000 234,313 Dell, Inc. sr. unsec. notes 5 7/8s, 2019 145,000 165,230 Lexmark International Inc, sr. unsec. notes 5.9s, 2013 855,000 901,928 Xerox Corp. sr. unsec. notes 6 3/4s, 2039 996,000 1,116,492 Xerox Corp. sr. unsec. unsub. notes 5 5/8s, 2019 385,000 415,979 Xerox Corp. sr. unsec. unsub. notes 4 1/4s, 2015 520,000 549,376 Transportation (0.4%) American Airlines, Inc. pass-through certificates Ser. 01-1, 6.817s, 2011 100,000 101,250 American Airlines, Inc. pass-through certificates Ser. 01-2, 7.858s, 2011 290,000 300,150 Burlington Northern Santa Fe Corp. sr. unsec. notes 7s, 2014 305,000 355,643 Burlington Northern Santa Fe Corp. sr. unsec. notes 5 3/4s, 2018 365,000 412,948 Burlington Northern Santa Fe Corp. sr. unsec. notes 4.7s, 2019 1,670,000 1,774,784 Continental Airlines, Inc. pass-through certificates Ser. 97-4A, 6.9s, 2018 754,707 773,575 Continental Airlines, Inc. pass-through certificates Ser. 98-1A, 6.648s, 2017 222,831 227,288 GATX Corp. notes 4 3/4s, 2012 400,000 422,814 Northwest Airlines Corp. pass-through certificates Ser. 00-1, 7.15s, 2019 1,186,583 1,145,053 Southwest Airlines Co. pass-through certificates Ser. 07-1, 6.15s, 2022 228,895 242,306 Union Pacific Corp. sr. unsec. notes 6 1/8s, 2020 5,000 5,853 Union Pacific Corp. 144A pass-through certificates 5.214s, 2014 280,000 308,064 United AirLines, Inc. pass-through certificates Ser. 07-A, 6.636s, 2022 526,520 497,562 Utilities and power (3.2%) AEP Texas North Co. sr. notes Ser. B, 5 1/2s, 2013 515,000 560,350 Appalachian Power Co. sr. notes Ser. L, 5.8s, 2035 580,000 597,330 Aquila, Inc. sr. unsec. unsub. notes 11 7/8s, 2012 1,525,000 1,753,960 Atmos Energy Corp. sr. unsub. notes 6.35s, 2017 765,000 856,972 Beaver Valley II Funding debs. 9s, 2017 687,000 767,935 Boardwalk Pipelines LP company guaranty 5 7/8s, 2016 980,000 1,090,661 Bruce Mansfield Unit pass-through certificates 6.85s, 2034 1,947,496 2,044,481 CenterPoint Energy Resources Corp. notes 7 3/4s, 2011 1,050,000 1,086,234 CMS Energy Corp. sr. notes 8 1/2s, 2011 2,397,000 2,479,411 CMS Energy Corp. sr. unsec. unsub. notes FRN 1.476s, 2013 625,000 589,063 Commonwealth Edison Co. 1st mtge. 6.15s, 2017 250,000 289,535 Commonwealth Edison Co. 1st mtge. sec. bonds 5 7/8s, 2033 480,000 524,214 Commonwealth Edison Co. 1st mtge. sec. bonds 5.8s, 2018 130,000 149,481 Consolidated Natural Gas Co. sr. notes Ser. A, 5s, 2014 400,000 441,655 DCP Midstream, LLC 144A sr. unsec. notes 5.35s, 2020 775,000 800,909 Dominion Resources, Inc. sr. unsec. unsub. notes Ser. 07-A, 6s, 2017 2,460,000 2,852,872 El Paso Natural Gas Co. sr. unsec. unsub. bonds 8 3/8s, 2032 830,000 990,752 Electricite de France 144A notes 6.95s, 2039 (France) 970,000 1,238,512 Electricite de France 144A sr. notes 4.6s, 2020 (France) 255,000 270,548 Enel Finance Intl. SA 144A company guaranty sr. unsec. notes 5 1/8s, 2019 (Luxembourg) 695,000 720,444 Entergy Gulf States, Inc. 1st mtge. 5 1/4s, 2015 373,000 373,544 FirstEnergy Corp. notes Ser. B, 6.45s, 2011 7,000 7,364 Illinois Power Co. 1st mtge. sr. bond 9 3/4s, 2018 520,000 683,367 Ipalco Enterprises, Inc. sr. sec. notes 8 5/8s, 2011 735,000 768,994 Ipalco Enterprises, Inc. 144A sr. sec. notes 7 1/4s, 2016 600,000 630,000 ITC Holdings Corp. 144A notes 5 7/8s, 2016 890,000 972,237 ITC Holdings Corp. 144A sr. unsec. notes 6.05s, 2018 330,000 368,638 Kansas Gas & Electric bonds 5.647s, 2021 273,685 284,337 MidAmerican Energy Holdings Co. bonds 6 1/8s, 2036 1,000,000 1,119,900 MidAmerican Energy Holdings Co. sr. unsec. bond 6 1/2s, 2037 410,000 481,844 MidAmerican Funding, LLC sr. sec. bond 6.927s, 2029 360,000 421,666 National Fuel Gas Co. notes 5 1/4s, 2013 595,000 631,898 NiSource Finance Corp. company guaranty sr. unsec. notes 10 3/4s, 2016 795,000 1,035,011 NiSource Finance Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2010 1,660,000 1,689,261 Pacific Gas & Electric Co. sr. unsec. notes 6.35s, 2038 295,000 347,785 Pacific Gas & Electric Co. sr. unsub. 5.8s, 2037 785,000 860,883 PacifiCorp Sinking Fund 1st mtge. 6 1/4s, 2037 460,000 542,866 Potomac Edison Co. 144A 1st mtge. 5.8s, 2016 885,000 943,745 Power Receivable Finance, LLC 144A sr. notes 6.29s, 2012 2,146,908 2,147,638 PPL Energy Supply LLC bonds Ser. A, 5.7s, 2015 515,000 572,339 Progress Energy, Inc. sr. notes 6.85s, 2012 195,000 211,710 Sierra Pacific Resources sr. unsec. unsub. notes 6 3/4s, 2017 466,000 473,605 Southern California Edison Co. 1st mtge. bonds 5 1/2s, 2040 575,000 630,558 Spectra Energy Capital, LLC company guaranty sr. unsec. notes 5.9s, 2013 910,000 997,290 Spectra Energy Capital, LLC company guaranty sr. unsec. notes 5.65s, 2020 240,000 261,098 Spectra Energy Capital, LLC company guaranty sr. unsec. unsub. notes 6.2s, 2018 135,000 150,855 Spectra Energy Capital, LLC sr. notes 8s, 2019 650,000 807,602 Texas-New Mexico Power Co. 144A 1st mtge. sec. 9 1/2s, 2019 1,960,000 2,500,493 TransAlta Corp. sr. notes 6 1/2s, 2040 (Canada) 890,000 930,026 TransAlta Corp. sr. unsec. notes 5 3/4s, 2013 (Canada) 535,000 591,019 TransAlta Corp. sr. unsec. unsub. notes 4 3/4s, 2015 (Canada) 450,000 480,454 Union Electric Co. 1st mtge. sr. sec. bond 6.7s, 2019 560,000 656,559 West Penn Power Co. 144A 1st mtge. 5.95s, 2017 830,000 916,226 Total corporate bonds and notes (cost $263,448,038) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (12.5%)(a) Principal amount Value U.S. Government Guaranteed Mortgage Obligations (1.0%) Government National Mortgage Association Pass-Through Certificates 6 1/2s, with due dates from April 20, 2038 to October 20, 2039 $12,589,255 $13,876,702 U.S. Government Agency Mortgage Obligations (11.5%) Federal National Mortgage Association Pass-Through Certificates 7s, January 1, 2017 12,448 13,439 4 1/2s, TBA, August 1, 2040 34,000,000 35,553,905 4s, TBA, September 1, 2040 68,000,000 69,402,500 4s, TBA, August 1, 2040 54,000,000 55,350,000 Total U.S. government and agency mortgage obligations (cost $172,258,974) ASSET-BACKED SECURITIES (5.6%)(a) Principal amount Value Accredited Mortgage Loan Trust FRB Ser. 05-1, Class M2, 1.019s, 2035 $130,212 $47,274 FRB Ser. 05-4, Class A2C, 0.539s, 2035 158,777 151,925 Ace Securities Corp. FRB Ser. 06-OP2, Class A2C, 0.479s, 2036 758,000 206,801 FRB Ser. 06-HE3, Class A2C, 0.479s, 2036 973,000 376,008 AFC Home Equity Loan Trust Ser. 99-2, Class 1A, 0.757s, 2029 1,756,092 762,079 Ameriquest Mortgage Securities, Inc. FRB Ser. 03-8, Class M2, 2.954s, 2033 349,106 115,616 Arcap REIT, Inc. 144A Ser. 03-1A, Class E, 7.11s, 2038 1,203,000 216,540 Ser. 04-1A, Class E, 6.42s, 2039 889,204 142,273 Argent Securities, Inc. FRB Ser. 03-W3, Class M3, 2.599s, 2033 42,539 13,237 Asset Backed Funding Certificates FRB Ser. 04-OPT2, Class M2, 1.329s, 2033 172,847 135,313 Asset Backed Securities Corp. Home Equity Loan Trust FRB Ser. 06-HE4, Class A5, 0.489s, 2036 823,061 495,515 Bay View Auto Trust Ser. 05-LJ2, Class D, 5.27s, 2014 324,000 325,049 Bayview Financial Acquisition Trust FRB Ser. 04-D, Class A, 0.91s, 2044 527,910 476,081 Bayview Financial Asset Trust 144A FRB Ser. 03-SSRA, Class M, 1.679s, 2038 363,722 276,428 Bear Stearns Asset Backed Securities, Inc. FRB Ser. 05-HE1, Class M3, 1.259s, 2035 395,000 120,762 FRB Ser. 05-3, Class A1, 0.779s, 2035 152,831 137,845 Citigroup Mortgage Loan Trust, Inc. FRB Ser. 05-OPT1, Class M1, 0.749s, 2035 331,324 258,669 Conseco Finance Securitizations Corp. Ser. 00-2, Class A5, 8.85s, 2030 3,787,256 3,152,891 Ser. 00-5, Class A6, 7.96s, 2032 1,999,057 1,619,236 Ser. 02-1, Class M1F, 7.954s, 2033 1,778,000 1,840,544 Ser. 01-4, Class A4, 7.36s, 2033 3,011,123 3,131,568 Ser. 00-6, Class A5, 7.27s, 2031 5,054,666 5,042,029 Ser. 01-1, Class A5, 6.99s, 2032 5,595,970 5,763,849 Countrywide Asset Backed Certificates FRB Ser. 05-BC3, Class M1, 0.849s, 2035 244,086 226,799 FRB Ser. 04-6, Class 2A5, 0.719s, 2034 586,819 511,076 FRB Ser. 05-14, Class 3A2, 0.569s, 2036 118,780 109,683 Credit-Based Asset Servicing and Securitization 144A Ser. 06-MH1, Class B1, 6 1/4s, 2036 375,000 243,750 Crest, Ltd. 144A Ser. 03-2A, Class D2, 6.723s, 2038 1,307,000 326,750 CS First Boston Mortgage Securities Corp. 144A Ser. 04-FR1N, Class A, 5s, 2034 (In default) (NON) 150,030 16 Equifirst Mortgage Loan Trust FRB Ser. 05-1, Class M5, 0.999s, 2035 116,188 38,370 Fieldstone Mortgage Investment Corp. FRB Ser. 05-1, Class M3, 1.139s, 2035 110,980 110,525 First Plus Home Loan Trust Ser. 97-3, Class B1, 7.79s, 2023 134,710 Fort Point CDO, Ltd. FRB Ser. 03-2A, Class A2, 1.586s, 2038 834,000 4,170 Foxe Basin, Ltd. 144A FRB Ser. 03-1A, Class A1, 1.037s, 2015 438,570 414,256 Fremont Home Loan Trust FRB Ser. 05-E, Class 2A4, 0.659s, 2036 1,701,000 815,479 FRB Ser. 06-2, Class 2A3, 0.499s, 2036 3,011,000 1,678,675 G-Star, Ltd. 144A FRB Ser. 02-2A, Class BFL, 2.329s, 2037 417,000 70,939 GEBL 144A Ser. 04-2, Class D, 3.091s, 2032 392,721 17,672 Ser. 04-2, Class C, 1.191s, 2032 148,008 14,801 Green Tree Financial Corp. Ser. 96-5, Class M1, 8.05s, 2027 437,522 379,550 Ser. 99-5, Class A5, 7.86s, 2030 8,594,379 7,863,857 Ser. 96-9, Class M1, FRN 7.63s, 2027 1,643,000 1,606,041 Ser. 97-2, Class A7, 7.62s, 2028 434,290 468,691 Ser. 97-6, Class A9, 7.55s, 2029 481,614 491,154 Ser. 95-8, Class B1, 7.3s, 2026 284,587 261,784 Ser. 96-10, Class M1, 7.24s, 2028 812,000 803,880 Ser. 97-3, Class A5, 7.14s, 2028 238,979 248,949 Ser. 1997-5, Class M1, 6.95s, 2029 2,400,000 2,256,000 Ser. 98-4, Class A7, 6.87s, 2030 190,126 196,518 Ser. 98-6, Class A7, 6.45s, 2030 57,191 57,252 Ser. 99-2, Class A7, 6.44s, 2030 738,389 730,660 Ser. 99-1, Class A6, 6.37s, 2025 814,606 820,715 Greenpoint Manufactured Housing Ser. 00-3, Class IA, 8.45s, 2031 2,391,983 2,236,504 Ser. 99-5, Class M1A, 8.3s, 2026 409,000 394,378 Ser. 99-3, Class 1A5, 6.79s, 2023 3,444 3,434 Guggenheim Structured Real Estate Funding, Ltd. 144A FRB Ser. 05-2A, Class D, 1.879s, 2030 998,761 99,876 FRB Ser. 05-1A, Class D, 1.859s, 2030 319,701 39,963 High Income Trust Securities 144A FRB Ser. 03-1A, Class A, 0.874s, 2036 857,468 342,987 Home Equity Asset Trust FRB Ser. 06-1, Class 2A4, 0.659s, 2036 853,000 686,535 JPMorgan Mortgage Acquisition Corp. FRB Ser. 06-FRE1, Class A4, 0.619s, 2035 716,000 417,901 Lehman Manufactured Housing Ser. 98-1, Class 1, IO, 0.807s, 2028 7,648,176 363,288 Lehman XS Trust FRB Ser. 07-6, Class 2A1, 0.539s, 2037 6,666,659 2,143,678 LNR CDO, Ltd. 144A FRB Ser. 03-1A, Class EFL, 3.331s, 2036 2,510,000 175,700 FRB Ser. 02-1A, Class FFL, 3.079s, 2037 3,681,000 478,530 Local Insight Media Finance, LLC Ser. 07-1W, Class A1, 5.53s, 2012 3,187,048 1,975,970 Long Beach Mortgage Loan Trust FRB Ser. 05-2, Class M4, 0.949s, 2035 448,000 274,096 FRB Ser. 06-4, Class 2A4, 0.589s, 2036 819,000 297,032 FRB Ser. 06-1, Class 2A3, 0.519s, 2036 890,033 452,550 Madison Avenue Manufactured Housing Contract FRB Ser. 02-A, Class B1, 3.579s, 2032 4,257,734 4,002,270 FRB Ser. 02-A, Class M2, 2.579s, 2032 453,000 403,170 Ser. 02-A IO, 0.3s, 2032 73,365,746 1,283,901 Marriott Vacation Club Owner Trust 144A Ser. 05-2, Class D, 6.205s, 2027 45,965 25,411 Ser. 04-2A, Class D, 5.389s, 2026 36,364 19,524 Ser. 04-2A, Class C, 4.741s, 2026 42,106 26,875 FRB Ser. 02-1A, Class A1, 1.038s, 2024 261,242 250,241 MASTR Asset Backed Securities Trust FRB Ser. 06-FRE2, Class A4, 0.479s, 2036 420,643 218,342 Mid-State Trust Ser. 11, Class B, 8.221s, 2038 402,300 389,856 Ser. 10, Class B, 7.54s, 2036 405,778 381,393 Morgan Stanley ABS Capital I FRB Ser. 05-HE2, Class M5, 1.009s, 2035 190,557 98,240 FRB Ser. 05-HE1, Class M3, 0.849s, 2034 281,000 225,902 FRB Ser. 06-NC4, Class M2, 0.629s, 2036 375,170 2,293 N-Star Real Estate CDO, Ltd. 144A FRB Ser. 04-2A, Class C1, 2.325s, 2039 735,000 147,000 Navigator CDO, Ltd. 144A FRB Ser. 03-1A, Class A1, 0.926s, 2015 18,907 18,435 New Century Home Equity Loan Trust Ser. 03-5, Class AI7, 5.15s, 2033 1,009,660 1,002,934 FRB Ser. 03-4, Class M3, 3.404s, 2033 19,892 11,588 Novastar Home Equity Loan FRB Ser. 06-1, Class A2C, 0.489s, 2036 949,560 482,726 FRB Ser. 06-2, Class A2C, 0.479s, 2036 1,017,000 603,867 Oakwood Mortgage Investors, Inc. Ser. 00-D, Class A3, 6.99s, 2022 19,343 19,488 Ser. 01-D, Class A3, 5.9s, 2022 106,980 63,118 Ser. 02-C, Class A1, 5.41s, 2032 2,319,289 2,087,360 Oakwood Mortgage Investors, Inc. 144A Ser. 01-B, Class A4, 7.21s, 2030 313,542 301,784 Ser. 01-B, Class A3, 6.535s, 2023 93,401 88,750 Park Place Securities, Inc. FRB Ser. 05-WCH1, Class M4, 1.159s, 2036 180,000 55,146 Residential Asset Mortgage Products, Inc. FRB Ser. 06-NC3, Class A2, 0.519s, 2036 826,276 631,360 FRB Ser. 07-RZ1, Class A2, 0.489s, 2037 1,565,000 852,162 Residential Asset Securities Corp. FRB Ser. 05-EMX1, Class M2, 1.059s, 2035 443,914 308,292 Residential Asset Securities Corp. 144A Ser. 04-NT, Class Note, 4 1/2s, 2034 (In default) (NON) 61,018 6 SAIL Net Interest Margin Notes 144A Ser. 04-4A, Class B, 7 1/2s, 2034 (In default) (NON) 233,390 Securitized Asset Backed Receivables, LLC FRB Ser. 05-HE1, Class M2, 0.979s, 2035 199,280 1,020 FRB Ser. 07-NC2, Class A2B, 0.469s, 2037 1,409,000 630,981 FRB Ser. 07-BR5, Class A2A, 0.459s, 2037 440,400 299,252 SG Mortgage Securities Trust FRB Ser. 06-OPT2, Class A3D, PO, 0.539s, 2036 1,730,000 656,109 FRB Ser. 06-FRE1, Class A2B, 0.509s, 2036 593,839 307,926 Soundview Home Equity Loan Trust FRB Ser. 06-OPT3, Class 2A3, 0.499s, 2036 758,000 570,804 FRB Ser. 06-3, Class A3, 0.489s, 2036 4,338,636 2,407,383 South Coast Funding 144A FRB Ser. 3A, Class A2, 1.574s, 2038 (In default) (NON) 460,000 2,300 Structured Asset Investment Loan Trust FRB Ser. 06-BNC2, Class A6, 0.589s, 2036 821,000 130,632 Structured Asset Securities Corp. 144A Ser. 98-RF3, Class A, IO, 6.1s, 2028 1,518,470 285,978 TIAA Real Estate CDO, Ltd. Ser. 03-1A, Class E, 8s, 2038 1,388,000 166,560 WAMU Asset-Backed Certificates FRB Ser. 07-HE2, Class 2A1, 0.439s, 2037 4,479,511 2,922,881 Wells Fargo Home Equity Trust FRB Ser. 07-1, Class A3, 0.649s, 2037 366,000 126,510 Whinstone Capital Management, Ltd. 144A FRB Ser. 1A, Class B3, 2.298s, 2044 (United Kingdom) 460,894 152,095 Total asset-backed securities (cost $110,996,461) PURCHASED OPTIONS OUTSTANDING (0.9%)(a) Expiration date/ Contract Value strike price amount Option on an interest rate swap with Barclays Bank PLC for the right to receive a fixed rate of 3.95% versus the three month USD-LIBOR-BBA maturing September 21, 2020. Sep-10/3.95 $18,154,900 $1,622,501 Option on an interest rate swap with Barclays Bank PLC for the right to pay a fixed rate of 3.95% versus the three month USD-LIBOR-BBA maturing September 21, 2020. Sep-10/3.95 18,154,900 908 Option on an interest rate swap with Barclays Bank PLC for the right to receive a fixed rate of 3.74 versus the three month USD-LIBOR-BBA maturing November 10, 2020. Nov-10/3.74 81,441,400 5,463,904 Option on an interest rate swap with Barclays Bank PLC for the right to pay a fixed rate of 3.74 versus the three month USD-LIBOR-BBA maturing November 10, 2020. Nov-10/3.74 81,441,400 144,966 Option on an interest rate swap with Barclays Bank PLC for the right to receive a fixed rate of 3.7375% versus the three month USD-LIBOR-BBA maturing March 9, 2021. Mar-11/3.7375 32,698,500 2,014,882 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 3.995% versus the three month USD-LIBOR-BBA maturing September 20, 2020. Sep-10/3.995 6,562,900 612,647 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 3.995% versus the three month USD-LIBOR-BBA maturing September 20, 2020. Sep-10/3.995 6,562,900 263 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 3.965% versus the three month USD-LIBOR-BBA maturing September 20, 2020. Sep-10/3.965 4,375,200 396,787 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 3.965% versus the three month USD-LIBOR-BBA maturing September 20, 2020. Sep-10/3.965 4,375,200 175 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 3.665% versus the three month USD-LIBOR-BBA maturing March 8, 2021. Mar-11/3.665 32,698,500 1,849,100 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 3.7575% versus the three month USD-LIBOR-BBA maturing October 20, 2040. Oct-10/3.7575 8,209,700 279,376 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 3.7575% versus the three month USD-LIBOR-BBA maturing October 20, 2040. Oct-10/3.7575 8,209,700 240,298 Total purchased options outstanding (cost $7,764,086) MUNICIPAL BONDS AND NOTES (0.5%)(a) Principal amount Value CA State G.O. Bonds (Build America Bonds), 7 1/2s, 4/1/34 $770,000 $857,272 IL State G.O. Bonds 4.421s, 1/1/15 410,000 410,000 4.071s, 1/1/14 1,220,000 1,228,894 MI Tobacco Settlement Fin. Auth. Rev. Bonds, Ser. A, 7.309s, 6/1/34 795,000 611,093 North TX, Thruway Auth. Rev. Bonds (Build America Bonds), 6.718s, 1/1/49 675,000 695,021 Tobacco Settlement Fin. Auth. of WVA Rev. Bonds, Ser. A, 7.467s, 6/1/47 1,970,000 1,460,991 TX State, Trans. Comm. Rev. Bonds (Build America Bonds), Ser. B, 5.178s, 4/1/30 1,060,000 1,086,267 Total municipal bonds and notes (cost $6,896,757) SENIOR LOANS (0.1%)(a)(c) Principal amount Value First Data Corp. bank term loan FRN Ser. B1, 3.08s, 2014 $201,325 $175,237 Harrah's Operating Co., Inc. bank term loan FRN Ser. B2, 3.498s, 2015 334,037 286,186 Intelsat Corp. bank term loan FRN Ser. B2, 3.033s, 2011 106,924 100,742 Intelsat Corp. bank term loan FRN Ser. B2-A, 3.033s, 2013 106,957 100,774 Intelsat Corp. bank term loan FRN Ser. B2-C, 3.033s, 2013 106,924 100,742 National Bedding Co. bank term loan FRN 2 3/8s, 2011 184,227 176,283 Polypore, Inc. bank term loan FRN Ser. B, 2.35s, 2014 394,410 375,676 SunGard Data Systems, Inc. bank term loan FRN 2.095s, 2014 9,266 8,747 SunGard Data Systems, Inc. bank term loan FRN Ser. B, 4.003s, 2016 192,482 185,138 Total senior loans (cost $1,518,026) SHORT-TERM INVESTMENTS (42.7%)(a) Principal amount/shares Value Putnam Money Market Liquidity Fund 0.12% (e) 401,929,849 $401,929,849 U.S. Treasury Bills for effective yields ranging from 0.23% to 0.29%, March 10, 2010 (SEG) (SEGSF) $29,118,000 29,082,185 U.S. Treasury Bills for effective yields ranging from 0.18% to 0.26%, August 26, 2010 (SEG) (SEGSF) 57,997,000 57,987,919 U.S. Treasury Bill for an effective yield of 0.10%, October 14, 2010 (SEGSF) 50,000,000 49,986,000 U.S. Treasury Bills for effective yields ranging from 0.23% to 0.40%, November 18, 2010 (SEG) (SEGSF) 57,644,000 57,617,484 Total short-term investments (cost $596,569,398) TOTAL INVESTMENTS Total investments (cost $1,605,030,083)(b) FUTURES CONTRACTS OUTSTANDING at 7/31/10 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) U.S. Treasury Bond 20 yr (Long) 2,576 $331,579,500 Sep-10 $5,684,217 U.S. Treasury Bond 30 yr (Long) 847 114,556,750 Sep-10 2,832,655 U.S. Treasury Note 2 yr (Long) 30 6,573,750 Sep-10 19,605 U.S. Treasury Note 5 yr (Short) 104 12,462,125 Sep-10 (148,973) U.S. Treasury Note 10 yr (Long) 1,000 123,812,500 Sep-10 2,639,086 Total WRITTEN OPTIONS OUTSTANDING at 7/31/10 (premiums received $98,219,073) (Unaudited) Contract Expiration date/ amount strike price Value Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.70% versus the three month USD-LIBOR-BBA maturing August 8, 2021. $153,193,000 Aug-11/4.7 $865,540 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.70% versus the three month USD-LIBOR-BBA maturing August 8, 2021. 153,193,000 Aug-11/4.7 19,218,062 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.55% versus the three month USD-LIBOR-BBA maturing August 17, 2021. 15,331,000 Aug-11/4.55 112,836 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.55% versus the three month USD-LIBOR-BBA maturing August 17, 2021. 15,331,000 Aug-11/4.55 1,735,776 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.475% versus the three month USD-LIBOR-BBA maturing August 19, 2021. 23,047,000 Aug-11/4.475 189,677 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.475% versus the three month USD-LIBOR-BBA maturing August 19, 2021. 23,047,000 Aug-11/4.475 2,475,248 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.72% versus the three month USD-LIBOR-BBA maturing January 19, 2022. 72,092,340 Jan-12/4.72 840,597 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.72% versus the three month USD-LIBOR-BBA maturing January 19, 2022. 72,092,340 Jan-12/4.72 8,361,991 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 4.02% versus the three month USD-LIBOR-BBA maturing September 28, 2020. 28,270,700 Sep-10/4.02 2,681,476 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 4.02% versus the three month USD-LIBOR-BBA maturing September 28, 2020. 28,270,700 Sep-10/4.02 1,696 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 4.7375% versus the three month USD-LIBOR-BBA maturing March 9, 2021. 32,698,500 Mar-11/4.7375 40,546 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 5.36% versus the three month USD-LIBOR-BBA maturing February 13, 2025. 12,614,480 Feb-15/5.36 438,984 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 5.36% versus the three month USD-LIBOR-BBA maturing February 13, 2025. 12,614,480 Feb-15/5.36 1,409,037 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 4.5475% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 22,504,000 Jul-11/4.5475 142,900 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.5475% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 22,504,000 Jul-11/4.5475 2,583,234 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 4.52% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 45,008,000 Jul-11/4.52 297,053 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.52% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 45,008,000 Jul-11/4.52 5,070,601 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.49% versus the three month USD-LIBOR-BBA maturing August 17, 2021. 30,662,000 Aug-11/4.49 3,331,733 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 4.49% versus the three month USD-LIBOR-BBA maturing August 17, 2021. 30,662,000 Aug-11/4.49 244,683 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.02% versus the three month USD-LIBOR-BBA maturing October 14, 2020. 76,318,900 Oct-10/4.02 16,027 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.02% versus the three month USD-LIBOR-BBA maturing October 14, 2020. 76,318,900 Oct-10/4.02 7,115,974 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.665% versus the three month USD-LIBOR-BBA maturing March 8, 2021. 32,698,500 Mar-11/4.665 45,451 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.525% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 47,992,000 Jul-11/4.525 5,401,916 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.525% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 47,992,000 Jul-11/4.525 311,509 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 47,992,000 Jul-11/4.46 342,322 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 47,992,000 Jul-11/4.46 5,162,752 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.745% versus the three month USD-LIBOR-BBA maturing July 27, 2021. 71,988,000 Jul-11/4.745 341,975 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.745% versus the three month USD-LIBOR-BBA maturing July 27, 2021. 71,988,000 Jul-11/4.745 9,354,121 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing January 17, 2022. 120,153,900 Jan-12/4.8 1,273,631 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing January 17, 2022. 120,153,900 Jan-12/4.8 14,651,567 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.51% versus the three month USD-LIBOR-BBA maturing May 14, 2022. 17,335,500 May-12/5.51 132,117 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 5.51% versus the three month USD-LIBOR-BBA maturing May 14, 2022. 17,335,500 May-12/5.51 2,899,242 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.27% versus the three month USD-LIBOR-BBA maturing February 12, 2025. 32,662,920 Feb-15/5.27 1,201,828 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 5.27% versus the three month USD-LIBOR-BBA maturing February 12, 2025. 32,662,920 Feb-15/5.27 3,493,922 Total TBA SALE COMMITMENTS OUTSTANDING at 7/31/10 (proceeds receivable $55,021,055) (Unaudited) Principal Settlement Agency amount date Value FNMA, 4s, August 1, 2040 $54,000,000 8/12/10 $55,350,000 Total INTEREST RATE SWAP CONTRACTS OUTSTANDING at 7/31/10 (Unaudited) Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Bank of America, N.A. $709,017,000 $ 9/10/10 3 month USD-LIBOR-BBA 3.22969% $10,510,557 69,886,000 201 7/23/12 3 month USD-LIBOR-BBA 0.80% 103,321 326,957,900 195,616 7/23/15 1.90% 3 month USD-LIBOR-BBA (2,045,896) 296,609,800 (271,662) 7/23/20 3 month USD-LIBOR-BBA 2.96% 1,858,357 Barclays Bank PLC 20,273,100 (E) 3/9/21 4.2375% 3 month USD-LIBOR-BBA (1,949,259) 172,240,900 (344,233) 4/16/16 3.01% 3 month USD-LIBOR-BBA (11,282,487) 57,600,000 7/6/30 3 month USD-LIBOR-BBA 3.5675% 265,653 Citibank, N.A. 2,279,200 (721) 6/28/19 3 month USD-LIBOR-BBA 3.04% 63,004 226,443,100 (61,314) 6/28/14 1.81% 3 month USD-LIBOR-BBA (3,958,812) Credit Suisse International 113,842,400 (643,507) 2/22/40 4.58% 3 month USD-LIBOR-BBA (21,611,063) Deutsche Bank AG 304,469,000 (443,648) 7/27/14 1.51% 3 month USD-LIBOR-BBA (1,569,966) 250,770,700 587,455 7/27/20 3 month USD-LIBOR-BBA 2.94% 1,848,374 125,600,000 9/24/10 3 month USD-LIBOR-BBA 3.395% 1,965,471 226,000,000 3/30/21 3 month USD-LIBOR-BBA 3.125% 5,482,603 45,660,000 10/5/21 3 month USD-LIBOR-BBA 3.52057% 2,660,648 Goldman Sachs International 120,938,000 3/30/40 4.5375% 3 month USD-LIBOR-BBA (20,800,958) 90,739,700 7/20/40 3 month USD-LIBOR-BBA 3.7275% 682,835 21,086,900 7/23/40 3.7125% 3 month USD-LIBOR-BBA (94,647) JPMorgan Chase Bank, N.A. 20,273,100 (E) 3/8/21 4.165% 3 month USD-LIBOR-BBA (1,822,754) 90,739,700 7/20/40 3 month USD-LIBOR-BBA 3.7225% 598,309 66,401,300 7/22/12 3 month USD-LIBOR-BBA 0.8075% 110,078 5,990,300 7/22/40 3.75% 3 month USD-LIBOR-BBA (69,279) 278,053,300 553,998 7/16/15 2.14% 3 month USD-LIBOR-BBA (4,722,912) 154,862,700 581,939 7/16/40 3.88% 3 month USD-LIBOR-BBA (5,050,890) 514,638,700 7/20/12 3 month USD-LIBOR-BBA 0.84% 1,204,272 Total (E) See Interest rate swap contracts note regarding extended effective dates. TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 7/31/10 (Unaudited) Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclays Bank PLC $984,607 $ 1/12/40 (4.00%)1 month Synthetic TRS $10,224 USD-LIBOR Index 4.00% 30 year Fannie Mae pools 1,945,161 1/12/40 4.50% (1 month Synthetic TRS (27,642) USD-LIBOR) Index 4.50% 30 year Fannie Mae pools 941,925 1/12/40 (5.00%)1 month Synthetic TRS 11,470 USD-LIBOR Index 5.00% 30 year Fannie Mae pools 24,413,452 72,334 1/12/39 5.50% (1 month Synthetic TRS (161,816) USD-LIBOR) Index 5.50% 30 year Fannie Mae pools 24,487,657 27,759 1/12/39 6.00% (1 month Synthetic TRS (179,808) USD-LIBOR) Index 6.00% 30 year Fannie Mae pools 48,976,079 (23,497) 1/12/38 (6.50%) 1 month Synthetic TRS 305,093 USD-LIBOR Index 6.50% 30 year Fannie Mae pools 31,932,885 (82,679) 1/12/38 (6.50%) 1 month Synthetic TRS 183,351 USD-LIBOR Index 6.50% 30 year Fannie Mae pools 31,997,256 48,771 1/12/39 6.00% (1 month Synthetic TRS (254,015) USD-LIBOR) Index 6.00% 30 year Fannie Mae pools 22,640,679 1/12/38 (6.50%) 1 month Synthetic TRS 123,870 USD-LIBOR Index 6.50% 30 year Fannie Mae pools 22,615,437 1/12/39 5.50% (1 month Synthetic TRS (183,018) USD-LIBOR) Index 5.50% 30 year Fannie Mae pools 22,615,437 1/12/39 5.50% (1 month Synthetic TRS (183,018) USD-LIBOR) Index 5.50% 30 year Fannie Mae pools 22,640,679 1/12/38 (6.50%) 1 month Synthetic TRS 123,870 USD-LIBOR Index 6.50% 30 year Fannie Mae pools 1,825,396 1/12/39 5.50% (1 month Synthetic TRS (14,772) USD-LIBOR) Index 5.50% 30 year Fannie Mae pools Deutsche Bank AG 984,607 1/12/40 4.00% (1 month Synthetic TRS (10,224) USD-LIBOR) Index 4.00% 30 year Fannie Mae pools 1,945,161 1/12/40 (4.50%)1 month Synthetic TRS 27,642 USD-LIBOR Index 4.50% 30 year Fannie Mae pools 941,925 1/12/40 5.00% (1 month Synthetic TRS (11,470) USD-LIBOR) Index 5.00% 30 year Fannie Mae pools Total CREDIT DEFAULT CONTRACTS OUTSTANDING at 7/31/10 (Unaudited) Upfront Fixed payments premium Termi- received Unrealized Swap counterparty / received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Credit Suisse International General Electric Capital Corp., 5 5/8%, 9/15/17 Aa2 $ $3,610,000 12/20/13 530 bp $429,794 Deutsche Bank AG General Electric Capital Corp., 6%, 6/15/12 Aa2 3,150,000 9/20/13 109 bp (61,799) Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody's, Standard & Poor's or Fitch ratings are believed to be the most recent ratings available at July 31, 2010. Key to holding's currency abbreviations EMTN Euro Medium Term Notes FRB Floating Rate Bonds FRN Floating Rate Notes G.O. Bonds General Obligation Bonds IFB Inverse Floating Rate Bonds IO Interest Only MTN Medium Term Notes MTNB Medium Term Notes Class B MTNE Medium Term Notes Class E PO Principal Only TBA To Be Announced Commitments Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from November 1, 2009 through July 31, 2010 (the reporting period). (a) Percentages indicated are based on net assets of $1,397,718,083. (b) The aggregate identified cost on a tax basis is $1,635,127,263, resulting in gross unrealized appreciation and depreciation of $114,880,384 and $51,931,547, respectively, or net unrealized appreciation of $62,948,837. (NON) Non-income-producing security. (SEG) These securities, in part or in entirety, were pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. (SEGSF) These securities, in part or in entirety, were pledged and segregated with the custodian for collateral on certain derivatives contracts at the close of the reporting period. (FWC) Forward commitments, in part or in entirety. (c) Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown. Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holders portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Investment Management, LLC (Putnam Management), the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $419,481 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $945,389,872 and $779,772,369, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) based on the securities valuation inputs. (R) Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $758,588,013 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The rates shown on FRB and FRN are the current interest rates at the close of the reporting period. The dates shown on Mandatory Put Bonds are the next mandatory put dates. The dates shown on debt obligations are the original maturity dates. IFB are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The interest rates shown are the current interest rates at the close of the reporting period. Security valuation: Market quotations are not considered to be readily available for certain debt obligations; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Stripped securities: The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The market value of these securities is highly sensitive to changes in interest rates. Futures and options contracts: The fund may use futures and options contracts to hedge against changes in the values of securities the fund owns, owned or expects to purchase, or for other investment purposes. The fund may also write options on swaps or securities it owns or in which it may invest to increase its current returns. The potential risk to the fund is that the change in value of futures and options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, interest or exchange rates moving unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchanges clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as variation margin. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. Outstanding contracts on futures contracts at the close of the reporting period are indicative of the volume of activity during the period. The fund had an average contract amount of approximately $437,800,000 on purchased options contracts for the reporting period. The fund had an average contract amount of approximately $1,954,900,000 on written options contracts for the reporting period. Total return swap contracts: The fund may enter into total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount to help enhance the funds return and manage the funds exposure to credit risk. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. Total return swap contracts are marked to market daily based upon quotations from market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The funds maximum risk of loss from counterparty risk, is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. The fund had an average notional amount of approximately $80,900,000 on total return swap contracts for the reporting period. Interest rate swap contracts: The fund may enter into interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to manage the funds exposure to interest rates. An interest rate swap can be purchased or sold with an upfront premium. An upfront payment received by the fund is recorded as a liability on the fund's books. An upfront payment made by the fund is recorded as an asset on the fund's books. Interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults on its obligation to perform. The funds maximum risk of loss from counterparty risk , is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. The fund had an average notional amount of approximately $7,607,500,000 on interest rate swap contracts for the reporting period. Credit default contracts: The fund may enter into credit default contracts to provide a measure of protection against risk of loss following a default, or other credit event in respect of issuers within an underlying index or a single issuer, or to gain credit exposure to an underlying index or issuer. In a credit default contract, the protection buyer typically makes an up front payment and a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. An upfront payment received by the fund, as the protection seller, is recorded as a liability on the funds books. An upfront payment made by the fund, as the protection buyer, is recorded as an asset on the funds books. Periodic payments received or paid by the fund are recorded as realized gains or losses. The credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and market value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting credit default contracts which would mitigate its risk of loss. The funds maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount of the relevant credit default contract. The fund had an average notional amount of approximately $24,200,000 on credit default swap contracts for the reporting period. Master agreements: The fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the funds custodian and with respect to those amounts which can be sold or repledged, are presented in the funds portfolio. Collateral pledged by the fund is segregated by the funds custodian and identified in the funds portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the funds net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the funds net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterpartys long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the funds counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $147,042,210 on derivative contracts subject to the Master Agreements. Collateral posted by the fund totaled $139,637,182. TBA purchase commitments: The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However ,it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the funds other assets. Unsettled TBA purchase commitments are valued at fair value of the underlying securities, according to the procedures described under Security valuation above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. Although the fund will generally enter into TBA purchase commitments with the intention of acquiring securities for its portfolio or for delivery pursuant to options contracts it has entered into, the fund may dispose of a commitment prior to settlement if Putnam Management deems it appropriate to do so. TBA sale commitments: The fund may enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as cover for the transaction. Unsettled TBA sale commitments are valued at the fair value of the underlying securities, generally according to the procedures described under Security valuation above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. Dollar rolls: To enhance returns, the fund may enter into dollar rolls (principally using TBAs) in which the fund sells securities for delivery in the current month and simultaneously contracts to purchase similar securities on a specified future date. During the period between the sale and subsequent purchase, the fund will not be entitled to receive income and principal payments on the securities sold. The fund will, however, retain the difference between the initial sales price and the forward price for the future purchase. The fund will also be able to earn interest on the cash proceeds that are received from the initial sale, on settlement date. The fund may be exposed to market or credit risk if the price of the security changes unfavorably or the counterparty fails to perform under the terms of the agreement. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of the close of the reporting period : Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Asset-backed securities $ $ $ Corporate bonds and notes 287,009,537 Mortgage-backed securities 539,107,093 2,054,786 Municipal bonds and notes 6,349,538 Purchased options outstanding 12,625,807 Senior loans 1,509,525 U.S. Government and agency mortgage obligations 174,196,546 Short-term investments 401,929,849 194,673,588 Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Futures contracts $ 11,026,590 $ $ Written options (101,786,024) TBA sale commitments (55,350,000) Interest rate swap contracts (47,779,565) Total return swap contracts (282,951) Credit default contracts 367,995 Totals by level $ At the start and/or close of the reporting period, Level 3 investments in securities and other financial instruments were not considered a significant portion of the fund's portfolio. Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Credit contracts $429,794 $61,799 Interest rate contracts 51,731,275 177,927,418 Total For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Income Fund By (Signature and Title): /s/ Janet C. Smith Janet C. Smith Principal Accounting Officer Date: September 28, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. Horwitz Jonathan S. Horwitz Principal Executive Officer Date: September 28, 2010 By (Signature and Title): /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: September 28, 2010
